Exhibit 10.1




EXECUTION COPY


















SUBSCRIPTION AGREEMENT 

 
BY AND BETWEEN 

 
AGER BERMUDA HOLDING LTD. 

 
AND 


APOLLO PRINCIPAL HOLDINGS IX, L.P. 


DATED AS OF APRIL 14, 2017 

















AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT



--------------------------------------------------------------------------------


 


TABLE OF CONTENTS


 
 
Page
 
 
 
 
 
ARTICLE I SUBSCRIPTION; PURCHASE PRICE FOR SHARES
 
 
 
 
 
 
Section 1.1
Subscription
2


 
 
 
 
 
Section 1.2
Acceptance / Rejection of Subscription
2


 
 
 
 
 
Section 1.3
Purchase Price for Shares; Payment for Shares
2


 
 
 
 
ARTICLE II CLOSING; COMPANY AGREEMENTS
 
 
 
 
 
 
Section 2.1
Closing
2


 
 
 
 
 
Section 2.2
Deliveries by the Company
3


 
 
 
 
 
Section 2.3
Deliveries by the Investor
4


 
 
 
 
 
Section 2.4
Fractional Shares
4


 
 
 
 
 
Section 2.5
Company Agreements
4


 
 
 
 
 
Section 2.6
Other Agreement
5


 
 
 
 
ARTICLE III FINANCIAL COMMITMENT; STATUS OF SHARES
 
 
 
 
 
 
Section 3.1
Agreement to Purchase Shares
5


 
 
 
 
 
Section 3.2
Commitment Period
7


 
 
 
 
 
Section 3.3
Repurchase of Shares
7


 
 
 
 
 
Section 3.4
No Commitment for Additional Financing
8


 
 
 
 
 
Section 3.5
Default by Investor
8


 
 
 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
 
 
 
 
 
Section 4.1
Organization; Good Standing; Qualification
9


 
 
 
 
 
Section 4.2
Capitalization and Voting Rights
9


 
 
 
 
 
Section 4.3
Subsidiaries
10


 
 
 
 
 
Section 4.4
Authorization
11


 
 
 
 
 
Section 4.5
Valid Issuance of Shares
12


 
 
 
 



AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT



--------------------------------------------------------------------------------

 


 
Section 4.6
Offering
12


 
 
 
 
 
Section 4.7
Consents
12


 
 
 
 
 
Section 4.8
Compliance With Other Instruments
12


 
 
 
 
 
Section 4.9
Compliance With Laws
13


 
 
 
 
 
Section 4.10
Title to Property and Assets
13


 
 
 
 
 
Section 4.11
Investment Company Act
14


 
 
 
 
 
Section 4.12
Litigation
14


 
 
 
 
 
Section 4.13
Brokers
14


 
 
 
 
 
Section 4.14
Taxes
14


 
 
 
 
ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE INVESTOR
 
 
 
 
 
 
Section 5.1
Authorization
14


 
 
 
 
 
Section 5.2
Purchase Entirely for Own Account
15


 
 
 
 
 
Section 5.3
Investment Experience
15


 
 
 
 
 
Section 5.4
Litigation
15


 
 
 
 
 
Section 5.5
Brokers or Finders
15


 
 
 
 
 
Section 5.6
Jurisdiction of Organization
16


 
 
 
 
 
Section 5.7
Financial Ability
16


 
 
 
 
 
Section 5.8
Acknowledgements
16


 
 
 
 
ARTICLE VI COVENANTS AND AGREEMENTS
 
 
 
 
 
 
Section 6.1
Public Disclosure
19


 
 
 
 
 
Section 6.2
Fees and Expenses
20


 
 
 
 
 
Section 6.3
Further Assurances
20


 
 
 
 
 
Section 6.4
Confidentiality
20


 
 
 
 
 
Section 6.5
Related Person Insurance
20


 
 
 
 



    
ii
AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


 
Section 6.6
Change in Entity Classification
21


 
 
 
 
 
Section 6.7
AEOI
22


 
 
 
 
ARTICLE VII INDEMNIFICATION
 
 
 
 
 
 
Section 7.1
Agreement to Indemnify
23


 
 
 
 
ARTICLE VIII TERMINATION
 
 
 
 
 
 
Section 8.1
Termination
24


 
 
 
 
ARTICLE IX MISCELLANEOUS
 
 
 
 
 
 
Section 9.1
Notices
24


 
 
 
 
 
Section 9.2
Entire Agreement
25


 
 
 
 
 
Section 9.3
Binding Effect; Assignment; No Third Party Benefit
25


 
 
 
 
 
Section 9.4
Severability
25


 
 
 
 
 
Section 9.5
Governing Law
26


 
 
 
 
 
Section 9.6
Descriptive Headings
26


 
 
 
 
 
Section 9.7
Gender
26


 
 
 
 
 
Section 9.8
References
26


 
 
 
 
 
Section 9.9
Injunctive Relief
26


 
 
 
 
 
Section 9.10
Consent to Jurisdiction
26


 
 
 
 
 
Section 9.11
Amendment
27


 
 
 
 
 
Section 9.12
Waiver
27


 
 
 
 
 
Section 9.13
Counterparts
27


 
 
 
 
 
Section 9.14
Further Assurances
27


 
 
 
 
 
Section 9.15
Adjustments for Share Splits, Etc.
27







    
iii
AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------






SUBSCRIPTION AGREEMENT
THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is made and entered into this
14th day of April, 2017, by and between AGER BERMUDA HOLDING LTD., a Bermuda
exempted company limited by shares (the “Company”), and APOLLO PRINCIPAL
HOLDINGS IX, L.P., a Cayman Islands exempted limited partnership (the
“Investor”).
WITNESSETH:
WHEREAS, the Board of Directors of the Company (the “Board”) has approved the
sale and issuance of certain Class A common shares, Class B-1 common shares,
Class B-2 common shares and Class C-1 common shares (collectively, the “Shares”)
in connection with the Company’s private offering of Shares to certain investors
(the “Private Placement”);
WHEREAS, pursuant to this Agreement, the Investor will irrevocably subscribe for
the number of Class B-1 common shares and Class C-1 common shares, in each case,
set forth on Schedule A opposite the heading “Total Shares” (the “Total
Shares”);
WHEREAS, at the Closing (as defined below), the Investor will purchase from the
Company, on the terms and conditions set forth in this Agreement, the number of
Shares set forth on Schedule A opposite the heading “Initial Shares” (the
“Initial Shares”);
WHEREAS, pursuant to its subscription, the Investor has agreed to purchase, from
time to time thereafter (at the same purchase price per share and subject to the
other terms and conditions hereof) pursuant to a Call Notice (as defined below),
the number of Shares set forth on Schedule A opposite the heading “Future
Shares” (the “Future Shares”);
WHEREAS, in connection with the execution and delivery of this Agreement, the
Investor will execute and deliver the Shareholders Agreement (as defined below)
at the Closing; and
WHEREAS, the Company intends to (i) adopt and implement a management incentive
plan to incentivize existing and future management of the Company and its
Subsidiaries (as defined below) on terms substantially consistent with the terms
set forth on Exhibit D (“Management Incentive Plan”) and (ii) enter into
subscription agreements, side letters and other agreements with to up to two (2)
investors (“Additional Investors”) that will execute a subscription agreement
and subscribe for Shares as part of the Private Placement, on terms
substantially consistent with the terms set forth on Exhibit E.
NOW, THEREFORE, for and in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions set forth
herein, the parties agree as follows:


AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT



--------------------------------------------------------------------------------

 


ARTICLE I
SUBSCRIPTION; PURCHASE PRICE FOR SHARES
Section 1.1    Subscription. The Investor hereby irrevocably subscribes for, and
agrees to purchase as provided herein, the Total Shares, subject to the terms
and conditions set forth in this Agreement (the “Subscription”).
Section 1.2    Acceptance / Rejection of Subscription. Acceptance of the
Subscription shall be evidenced by the execution of this Agreement by the
Company. The Investor hereby acknowledges and agrees that the Company reserves
the right to reject the Subscription evidenced by this Agreement in whole or in
part for any reason whatsoever prior to the Subscription Closing. In the event
that the Subscription is rejected by the Company, the Subscription shall become
null and void and the Investor shall have no further obligations to the Company,
other than the obligations of confidentiality as set forth herein. Until a duly
executed copy of this Agreement is delivered by the Company to the Investor, the
Investor shall have no obligations under this Agreement. The date on which the
Company executes and delivers this Agreement to the Investor shall be referred
to herein as the “Subscription Closing.”
Section 1.3    Purchase Price for Shares; Payment for Shares.
(a)    The purchase price (the “Purchase Price”) for (i) each Class B-1 common
share to be purchased by the Investor pursuant to the terms hereof shall be
equal to EUR 10.00 per share and (ii) each Class C-1 common share to be
purchased by the Investor pursuant to the terms hereof shall equal the Fair
Market Value (as defined below) of such share as of the Closing Date (as defined
below). The term “Fair Market Value” means, with respect to any Class C-1 common
share, the fair market value of such Class C-1 common share reasonably
determined by the Board in good faith and as deemed appropriate by the Board,
which determination may be based on the advice of an independent investment
banker or appraiser that is an expert in making such valuations.
(b)    Payment for the Future Shares purchased by the Investor shall be made via
Capital Call (as defined below) from time to time during the Commitment Period
(as defined below), as shall be set forth in each Call Notice delivered by the
Company to the Investor in accordance with the terms of this Agreement, which
together with the Closing B-1 Payment Amount (as defined below) shall not exceed
the Total B-1 Commitment (as defined below).
(c)    The Investor shall make any payment for the purchase of Shares required
under the terms of this Agreement by wire transfer to a bank account designated
by the Company in writing to the Investor prior to the time such payment is due
or by such other payment method as is mutually agreed to by the Investor and the
Company.
ARTICLE II
CLOSING; COMPANY AGREEMENTS
Section 2.1    Closing.
(a)    Subject to the notice requirement set forth in Section 2.1(c), the
purchase and sale of the Initial Shares shall take place on any business day
designated by the Company as the Closing Date (the “Closing”), which Closing
shall occur within ninety (90) calendar days following the later


– 2 –
AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


to occur of (i) the expiry of the waiting period of the German shareholder
control procedure with the German Federal Financial Supervisory Authority
(BaFin) with respect to all applicable investors in the Company and (ii) the
receipt of regulatory approval from the Bermuda Monetary Authority (BMA)
(collectively, the “Required Regulatory Approvals”), for the transactions
contemplated by the Private Placement, at the offices of Conyers Dill & Pearman,
Clarendon House, 2 Church Street, PO Box HM 666 Hamilton HM CX Bermuda, or such
other place as the Investor and the Company may mutually agree. The Company and
the Investor shall use their commercially reasonable efforts to take all
actions, including executing and delivering any additional instruments,
agreements or documents, that are determined to be necessary, reasonably
requested, advisable or desired to make each required regulatory filing and seek
each Required Regulatory Approval as promptly as possible to effect the Closing.
(b)    At the Closing and on the terms and subject to the conditions set forth
in this Agreement, the Company shall issue and sell to the Investor in
consideration of a payment equal to (i) EUR 10.00 for one (1) Class B-1 common
share (the “Closing B-1 Payment Amount”) plus (ii) the aggregate Fair Market
Value of the Apollo Class C-1 Shares (as defined on Schedule A) as of the
Closing Date, and the Investor shall pay such amount to the Company and shall
purchase from the Company, the Initial Shares.
(c)    The Company shall provide notice of the Closing to the Investor no less
than fifteen (15) business days prior to the Closing Date.
Section 2.2    Deliveries by the Company. Subject to the terms and conditions
hereof, at the Closing, the Company will deliver the following to the Investor:
(a)    Evidence of the due and valid registration of the Initial Shares in the
name of the Investor on the Register of Shareholders (as defined in the Second
Amended and Restated Bye-laws of the Company substantially in the form attached
hereto as Exhibit A (as may be revised pursuant to Section 2.5 below and as
amended, restated, supplemented or modified from time to time, the “Bye-laws”))
(or other applicable books and records of the Company);
(b)    Evidence in respect of the authorization of the transactions contemplated
by this Agreement;
(c)    A certificate dated as of the date of the Closing (the “Closing Date”)
and signed by an authorized officer of the Company, certifying: (i) that the
Organizational Documents (as defined in the Shareholders Agreement, effective as
of the Closing Date, a copy of which is attached hereto as Exhibit B (as may be
revised pursuant to Section 2.5 below and as such agreement may be amended,
supplemented or modified from time to time, the “Shareholders Agreement”)) of
the Company (copies of which shall be attached to the certificate) are all true,
complete and correct in all respects and remain unamended and in full force and
effect; (ii) that the resolutions of the Board (copies of which shall be
attached to the certificate) authorizing the execution and delivery by the
Company of this Agreement and the performance by the Company of the transactions
contemplated hereby have been approved and adopted and such resolutions remain
in full force and effect; (iii) that the Company is in good standing in Bermuda
and attaching to the certificate a copy of a certification of such good
standing, or equivalent, which shall not be dated more than thirty (30)


– 3 –
AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


days prior to the Closing; and (iv) as to the incumbency of those officers of
the Company executing this Agreement;
(d)    A copy of the Shareholders Agreement, duly executed by the Company,
together with confirmation that the Shareholders Agreement has been executed by
all of the other shareholders of the Company; and
(e)    All other documents, instruments and writings reasonably required to be
delivered to the Investor by the Company at or prior to the Closing pursuant to
this Agreement.
Section 2.3    Deliveries by the Investor. Subject to the terms and conditions
hereof, at the Closing, the Investor will deliver the following to the Company,
which shall be a condition to the Investor receiving the Initial Shares:
(a)    The payment for the Initial Shares payable by the Investor in accordance
with Section 2.1(b) of this Agreement;
(b)    A copy of the Shareholders Agreement, duly executed by the Investor and
providing that the Investor shall be an “Apollo Shareholder” (as defined in the
Shareholders Agreement) thereunder;
(c)    The duly executed consent of the Investor, consenting to the slate of
director nominees to the Board recommended by the current Board or notifying the
Company that such Investor intends to nominate its own slate of director
nominees to the Board in a special election provided for under the Bye-laws that
was provided to the Company at the time of execution of this Agreement; and
(d)    All other documents, instruments and writings reasonably required to be
delivered to the Company by the Investor at or prior to the Closing pursuant to
this Agreement.
For purposes of Section 2.3(b), the Investor hereby (i) acknowledges that it has
delivered to the Company a signature page to the Shareholders Agreement that has
been duly executed by the Investor and (ii) irrevocably authorizes the Company,
at its sole election, to append such signature page to the Shareholders
Agreement, in substantially the form of Exhibit B, at the Closing (and the
Investor agrees that upon such signature page being so appended, the
Shareholders Agreement will be deemed to have been duly executed and delivered
by the Investor).
Section 2.4    Fractional Shares. To the extent that any fractional Shares are
issuable pursuant to this Agreement, each such fractional Share shall be rounded
to the nearest hundredth of a Share.
Section 2.5    Company Agreements. The Investor hereby agrees and acknowledges
that (i) the Company may enter into a Management Incentive Plan on terms
substantially consistent with the terms set forth on Exhibit D after the
Subscription Closing and before the Closing, (ii) the Company may enter into
subscription agreements and related side letter agreements as part of the
Private Placement after the Subscription Closing and before the Closing, with up
to two (2) Additional Investors on terms substantially consistent with the terms
set forth on Exhibit E, and (iii) the forms of the Shareholders Agreement and
the Bye-laws may be revised to reflect such Management Incentive Plan, and any
such subscription by an


– 4 –
AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


Additional Investor, as the Company deems appropriate consistent with Exhibits D
and E, as applicable; provided, however, that, other than as set forth on
Exhibit E, any such Additional Investor shall subscribe for Class A Shares on
terms substantially similar to the terms agreed to by the Investor and, in any
case, each such Additional Investor (x) shall acquire its initial Share at the
Closing, (y) shall have a commitment period equal to the Commitment Period and
(z) shall subscribe for Shares at a purchase price of EUR 10.00 per Share.
Section 2.6    Other Agreement. The Company hereby agrees to execute and
deliver, and to cause Athene Deutschland Holding GmbH & Co. KG. (“ADKG”), as
applicable, to execute and deliver, and the Investor hereby agrees to execute
and deliver, and to cause Apollo Asset Management Europe LLP (“AAME”) and Apollo
Management International LLP (“AMI”), as applicable, to execute and deliver, on
the Closing Date (i) the Fee Agreement by and among the Company, AAME and AMI,
substantially in the form attached hereto as Exhibit F or as otherwise agreed to
by the parties hereto and (ii) the Amended and Restated Services Agreement by
and among AAME, AMI and ADKG, substantially in the form attached hereto as
Exhibit G or as otherwise agreed to by the parties hereto.
ARTICLE III
FINANCIAL COMMITMENT; STATUS OF SHARES
Section 3.1    Agreement to Purchase Shares.
(a)    Subject to the terms, limitations and conditions of this Agreement, the
Investor hereby commits to purchase an aggregate number of Shares equal to the
number set forth on Schedule A opposite the heading “Total Shares” at the
Purchase Price by payment for the Initial Shares at the Closing plus such
Capital Call amounts specified by the Company from time to time pursuant to Call
Notices during the Commitment Period in respect of Future Shares; provided, that
in no event shall (i) the aggregate Purchase Price payable for the Class B-1
common shares to be purchased by the Investor hereunder exceed the amount set
forth on Schedule A opposite the heading “Total B-1 Commitment” (such amount,
the Investor’s “Total B-1 Commitment”) and (ii) the aggregate Purchase Price
payable for the Total Shares to be purchased by the Investor hereunder exceed
the amount set forth on Schedule A opposite the heading “Total Commitment” (such
amount, the Investor’s “Total Commitment”). The “Remaining B-1 Commitment”
means, at any time, an amount equal to the Investor’s Total B-1 Commitment at
such time reduced by the sum of: (i) the Closing B-1 Payment Amount paid by the
Investor and (ii) the amount of the aggregate Purchase Price paid by the
Investor in relation to the Capital Calls delivered by the Company to the
Investor pursuant to and subject to the terms of this Section 3.1. During the
Commitment Period, upon fifteen (15) business days’ prior written notice from
the Company, substantially in the form of Exhibit C attached hereto (each, a
“Call Notice”), delivered after approval of the Board or the executive committee
of the Board (the “Executive Committee”) for such Capital Call has been obtained
(unless the Investor has waived such fifteen (15) business-day period in writing
or by funding such Capital Call as set forth in the Call Notice), the Company
may require (subject, in each case, to the terms, limitations and conditions of
this Agreement and the Shareholders Agreement) the Investor to fund all or part
of its Remaining B-1 Commitment as specified in such Call Notice (each, a
“Capital Call”). The amount called from the Investor pursuant to a Capital Call
may not exceed the Investor’s Remaining B-1 Commitment as of the date of the
Call Notice to which such Capital Call relates, and in no


– 5 –
AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


event shall the (i) Investor’s aggregate Purchase Price paid for the Shares
exceed the Investor’s Total Commitment and (ii) Investor’s aggregate Purchase
Price paid for the Class B-1 common shares exceed the Investor’s Total B-1
Commitment. For purposes of this Agreement, “business day” shall mean any day
that is not a Saturday, Sunday or other day on which commercial banks in New
York or Bermuda are authorized or required by law to close.
(b)    All Capital Calls shall be approved by a majority of the Executive
Committee or the Board present at any duly convened meeting (or by a written
consent signed by all of the members of the Executive Committee or the Board).
The Company shall use its commercially reasonable efforts to manage the number
of Capital Calls from the Investor in such a manner so that no more than three
(3) Capital Calls are made during a particular calendar quarter; provided,
however, that notwithstanding such efforts, Capital Calls may occur as often as
the Company deems necessary but shall be made only during the Commitment Period.
All Capital Calls shall be made on a proportionate basis to all persons with
outstanding capital commitments to the Company on the basis of all such
remaining capital commitments; provided, that the Company may issue Capital
Calls on a non-proportionate basis with respect to (i) any call for capital
contributions made by the Company to any directors, officers or employees of the
Company, Athene Holding Ltd., Apollo Global Management, LLC or Apollo Asset
Management Europe LLP, or of any Subsidiary (as defined below) of any of the
foregoing, pursuant to any Management Incentive Plan (as defined in the
Shareholders Agreement) and (ii) Capital Calls in an aggregate amount per annum
not to exceed 1% of the total remaining capital commitments of all such persons
identified in clause (i). In addition, Capital Calls shall not be issued to
Athene Holding Ltd. until such time as Athene Holding Ltd. would not own more
Shares than its pro rata interest based on the amount of the total commitment of
all investors, including Athene Holding Ltd.
(c)    Each Capital Call for funding shall be accompanied by a Call Notice and
shall specify in reasonable detail the purpose of the capital contributions to
which such Capital Call relates and shall specify the number of Shares to be
acquired by the Investor. The Investor shall not have the right to decline to
purchase the Shares described in such Capital Call if such Capital Call has been
made in accordance with this Agreement, except as provided in Section 3.5
hereof; provided, however, that the requirements of Section 3.1(f) are satisfied
on the applicable Contribution Date.
(d)    Each Call Notice shall set forth the date on which the purchase and sale
of Shares shall take place pursuant to such Capital Call (the “Contribution
Date”), which date shall be no earlier than the fifteenth (15th) business day
following the date of the Call Notice (unless the Investor has waived such
fifteen (15) business-day period in writing or by funding such Capital Call as
set forth in the Call Notice).
(e)    If requested to do so prior to the designated Contribution Date with
respect to a Capital Call, the Company shall delay the Contribution Date with
respect to the Investor until the expiration or termination of governmentally
imposed waiting periods and the obtaining of governmental approvals, if any, to
allow the Company to make one or more required governmental filings or obtain
one or more required governmental approvals and to allow the Investor that
reasonably believes, based on the advice of counsel, that the Investor must make
or obtain any such filings or approvals, to make and obtain such filings and
approvals, in connection with such Capital Call (provided, that the Investor and
the Company shall use their commercially reasonable efforts


– 6 –
AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


to take such actions, including executing and delivering such additional
instruments, agreements or documents, that are determined to be necessary,
reasonably requested, advisable or desired to make each such required
governmental filing and seek each such required governmental approval as
promptly as possible).
(f)    On each Contribution Date and subject to the provisions of Section
3.1(a), (i) the Investor shall acquire the number of Shares specified in the
Call Notice and shall make payment therefor by wire transfer to a bank account
designated by the Company or by such other payments as is mutually agreed to by
the Investor and the Company and (ii) the Company shall update the Register of
Shareholders to reflect such purchase of such Shares and, solely upon the
written request of the Investor, the Company will deliver to the Investor a
certificate representing the Shares that the Investor is purchasing, or has
purchased, pursuant to such Capital Call.
(g)    Subject to Section 9.3 hereof, the Investor shall have the right to
transfer its Shares and its Remaining B-1 Commitment solely in accordance with
the Shareholders Agreement. For the avoidance of doubt, the Investor, as
applicable, shall have the right to transfer its Total Commitment for estate
planning purposes to any corporation, limited liability company, limited
partnership or trust created for the benefit of the Investor or one or more of
the Investor’s parents, spouse, siblings or descendants; provided, that the
Investor must retain exclusive voting control over the transferred Total
Commitment. Such a transfer shall be a “Permitted Transfer” as defined in the
Shareholders Agreement. If the Investor transfers its Total Commitment in the
manner described above prior to the delivery of the initial Call Notice to such
Investor, the Company shall deliver the initial Call Notice to the transferee of
such Investor in the manner described in Section 3.1(a).
(h)    Notwithstanding anything to the contrary contained herein, the Company
shall have the sole discretion and authority to take all actions necessary or
required to reduce the Investor’s Total Commitment, other than with respect to
the Initial Shares, to the extent such Total Commitment would create any adverse
regulatory or tax consequences, including not receiving the Required Regulatory
Approvals, for the Company or any shareholder or potential shareholder of the
Company.
Section 3.2    Commitment Period. The “Commitment Period” shall mean the time
period commencing on the Closing and continuing until the earlier of (i) the
date on which the Remaining B-1 Commitment of the Investor is zero and (ii) the
date that is the five (5) year anniversary of the Subscription Closing.
Section 3.3    Repurchase of Shares. To the extent that (i) the Company does not
make any draws on capital during the Commitment Period, other than in connection
with the purchase of the Initial Shares or (ii) this Agreement is terminated
pursuant to Section 8.1(b) (each a “Subscription Termination”), the Company
shall, within fifteen (15) business days after the occurrence of a Subscription
Termination, repurchase all of the Investor’s Shares. The Company shall
repurchase, and the Investor agrees to sell, the Shares in exchange for a
payment to the Investor in an amount equal to (i) the amount paid for the
Initial Shares, plus (ii) interest on such amount, determined from the Closing
Date to the date of repurchase, at a rate equal to the three-month London
InterBank Offered Rate (LIBOR), determined as of the Closing Date and reset each
three-month period thereafter, as reported in The Wall Street Journal or any
successor selected by the Company.


– 7 –
AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


Section 3.4    No Commitment for Additional Financing. The Company acknowledges
and agrees that the Investor has not made any representation, undertaking,
commitment or agreement to provide or assist the Company in obtaining any
financing, investment or other assistance, other than the Total Commitment as
set forth in this Agreement and subject to all terms and conditions set forth
herein. In addition, the Company acknowledges and agrees that (a) no statements,
whether written or oral, made by the Investor or its representatives before, on
or after the date hereof shall create an obligation, commitment or agreement to
provide or assist the Company in obtaining any financing or investment, (b) the
Company shall not rely on any such statement by the Investor or its
representatives and (c) an obligation, commitment or agreement to provide or
assist the Company in obtaining any financing or investment may only be created
by a written agreement, signed by the Investor and the Company, setting forth
the terms and conditions of such financing or investment and stating that the
parties intend for such writing to be a binding obligation or agreement. The
Investor shall have the right, in its sole and absolute discretion, to refuse or
decline to participate in any other financing of or investment in the Company
(other than with respect to the Total Commitment as set forth in this
Agreement), and shall have no obligation to assist or cooperate with the Company
in obtaining any financing, investment or other assistance (other than with
respect to the Total Commitment as set forth in this Agreement).
Section 3.5    Default by Investor.
(a)    An “Investor Event of Default” shall be deemed to have occurred if (i)
the Investor or any of its permitted assigns (such Person, a “Defaulting
Investor”) fails or refuses to make payment on the Contribution Date in respect
of its complete portion of any Capital Call validly made, and (ii) such default
has continued in whole or in part for not less than ten (10) business days after
the receipt of written notice by the Defaulting Investor from the Company that a
period of at least five (5) business days has elapsed since the Contribution
Date and the Defaulting Investor has, as of the date of such notice, failed to
fund its portion of such duly and validly authorized Capital Call.
(b)    Upon an Investor Event of Default, the Company may, at its option,
undertake any of the following: (i) institute suit against the Defaulting
Investor for the Defaulting Investor’s defaulted portion of the Capital Call
precipitating such Investor Event of Default, as well as (A) interest on past
due amounts at a rate equal to the lesser of (I) the maximum amount permitted by
applicable law and (II) the Prime Rate (as determined by JP Morgan Chase Bank in
New York, New York or any successor thereto) plus two percent (2%) per annum,
until the defaulted portion of the Capital Call is received by the Company and
(B) reasonable costs and expenses of the Company in connection with such
Investor Event of Default, (ii) automatically remove and terminate, without the
consent of the Defaulting Investor, the Defaulting Investor’s Preemptive Rights
(if any), under Section 2.4 of the Shareholders Agreement and/or (iii) require
the Investor to forfeit a fraction of its funded interest in the Company equal
to the lesser of (A) all Shares previously acquired by such Defaulting Investor
under this Agreement and (B) one-third of such Defaulting Investor’s Total
Shares (the “Defaulted Shares”). In addition, the Company may pursue any other
rights and remedies available to the Company at law or equity. The Company shall
use its commercially reasonable efforts to implement clause (iii) of this
Section 3.5(b) in a manner so as to avoid causing a non-exempt “prohibited
transaction” as defined in Section 406 of the Employee Retirement Income


– 8 –
AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


Security Act of 1974, as amended (“ERISA”), Section 4975 of the Internal Revenue
Code of 1986, as amended (the “Code”), or applicable state law.
(c)    Upon an Investor Event of Default, the Company shall have the right to
determine, in its sole discretion, whether a Defaulting Investor shall be
entitled to make any further contributions of capital to the Company; provided
that such Defaulting Investor shall remain fully liable to the Company to the
extent of its Total Commitment.
(d)    The Company may offer one or more other Shareholders (as defined in the
Bye-laws) the option of purchasing all or a portion of any Defaulted Shares. 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company represents and warrants as of the date hereof to the Investor that:
Section 4.1    Organization; Good Standing; Qualification. The Company is a
Bermuda exempted company limited by shares duly organized, validly existing and
in good standing under the laws of Bermuda and has all requisite corporate power
and corporate authority to carry on its business as now conducted and as
presently proposed to be conducted. The Company is duly qualified to transact
business and is in good standing in each jurisdiction in which the nature of the
business transacted by it or the character of the properties owned or leased by
it requires such qualification, except for those jurisdictions where the failure
to be so licensed, qualified or in good standing would not have a material
adverse effect on the business, prospects, condition (financial or otherwise),
affairs, properties, assets, liabilities or operations of the Company and the
Company Subsidiaries (as defined below), taken as a whole (a “Material Adverse
Effect”).
Section 4.2    Capitalization and Voting Rights.
(a)    The authorized share capital of the Company is, and immediately prior to
the Subscription Closing will be, US $10,000.00, divided into shares of US
$0.001 par value, of which 100 shares are, and immediately prior to the
Subscription Closing will be, issued and outstanding (the “Outstanding Shares”).
(b)    The Outstanding Shares have been duly authorized and validly issued, and
were issued pursuant to valid exemptions from the registration or qualification
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and any relevant state securities laws. The Outstanding Shares are fully paid
and non-assessable.
(c)    Except as contemplated by this Agreement, those certain subscription
agreements to be entered into in connection with the Private Placement (the “New
Subscription Agreements”), any Management Incentive Plan and the Shareholders
Agreement, there is not outstanding any option, warrant, profits interest, right
(contingent or other, including conversion, exchange, participation, right of
first refusal, co-sale or preemptive rights) or agreement for the purchase or
acquisition from the Company of any shares of its capital stock or any options,
warrants, profits interest or rights convertible into or exchangeable for any
thereof. Except as contemplated by this Agreement, the Shareholders Agreement,
the New Subscription Agreements and any Management


– 9 –
AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


Incentive Plan, there is no commitment by the Company to issue shares,
subscriptions, warrants, options, profits interest, convertible or exchangeable
securities or other such rights or to distribute to holders of its equity
securities any evidence of indebtedness or asset. Except as contemplated by this
Agreement, the Bye-laws, the Shareholders Agreement, a voting agreement among
Apollo Global Management, LLC or an investment vehicle managed by Apollo Global
Management, LLC or one of its Subsidiaries and Athene Holding Ltd. or one of its
Subsidiaries relating to voting of Class B common shares in director elections
and any Management Incentive Plan: (i) the Company is not a party or subject to
any agreement or understanding, and, to the Company’s knowledge, there is no
agreement or understanding between or among any holders of the Company’s capital
stock relating to the acquisition, disposition or voting or giving of written
consents with respect to any security of, or matter relating to, the Company or
any Company Subsidiary, other than the New Subscription Agreements, (ii) the
Company has no obligation (contingent or otherwise) to purchase, redeem or
otherwise acquire any shares of its capital stock or other securities or any
interest therein or to pay any dividend or make any other distribution in
respect thereof, other than pursuant to the New Subscription Agreements, (iii)
there are no restrictions on the transfer of the Company’s capital stock other
than those arising from securities, insurance regulatory and other laws and
regulations and (iv) no Person is entitled to (A) any preemptive or similar
right with respect to the issuance of any capital stock or other securities of
the Company or (B) any rights with respect to the registration of any capital
stock or other securities of the Company under the Securities Act.
(d)    The rights and preferences of the Class A, Class B-1, Class B-2 and Class
C-1 common shares immediately following the Closing are as set forth in the
Bye-laws.
Section 4.3    Subsidiaries.
(a)    Set forth on Schedule 4.3(a)(i) hereto is a list of all of the Company’s
direct and indirect Subsidiaries (each, a “Company Subsidiary” and collectively,
the “Company Subsidiaries”), including each Company Subsidiary’s jurisdiction of
incorporation, formation or organization. Each Company Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, formation or organization and has all
requisite power and authority to carry on its business as now conducted and as
presently proposed to be conducted. Each Company Subsidiary is duly licensed or
qualified to transact business and is in good standing (to the extent such
concept applies in the applicable jurisdiction) in each jurisdiction in which
the nature of the business transacted by it or the character of the properties
owned or leased by it requires such licensing or qualification, except for those
jurisdictions where the failure to be so licensed, qualified or in good standing
would not have a Material Adverse Effect. Except as set forth on Schedule
4.3(a)(ii), the Company owns, directly or indirectly, all outstanding equity
interests of each Company Subsidiary.


– 10 –
AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


(b)    For purposes of this Agreement, a “Subsidiary” means, with respect to any
given Person, any other Person in which the first Person directly or indirectly
owns or controls the majority of the equity securities or voting securities able
to elect the board of directors or comparable governing body. For purposes of
this Agreement, “Person” shall be construed in the broadest sense and means and
includes a natural person, a company, an enterprise, a partnership, a
corporation, an association, a joint stock company, a limited liability company,
a trust, a joint venture, an unincorporated organization, a Gesellschaft mit
beschränkter Haftung (GmbH), an Aktiengesellschaft (AG), a Kommanditgesellschaft
(KG), a Gesellschaft mit beschränkter Haftung & Co. Kommanditgesellschaft (GmbH
& Co. KG), a Societas Europaea (SE) and any other entity and any federal, state,
municipal, foreign or other government, governmental department, commission,
board, bureau, agency or instrumentality, or any private or public court or
tribunal.
(c)    There is not outstanding any option, warrant, right (contingent or other,
including conversion, exchange, participation, right of first refusal, profits
interest, co-sale or preemptive rights) or agreement for the purchase or
acquisition from any Company Subsidiary of any shares of its capital stock or
membership interests or any options, warrants or rights convertible into or
exchangeable for any thereof. There is no commitment by any Company Subsidiary
to issue shares, membership interests, subscriptions, warrants, options,
convertible or exchangeable securities or other such rights or to distribute to
holders of its equity securities any evidence of indebtedness or asset. Except
as set forth on Schedule 4.3(c) hereto, no Company Subsidiary (i) is a party or
subject to any agreement or understanding relating to the acquisition,
disposition or voting or giving of written consents with respect to any security
of, or matter relating to, a Company Subsidiary; (ii) has any obligation
(contingent or otherwise) to purchase, redeem or otherwise acquire any shares of
its capital stock, membership interests or other securities or any interest
therein or to pay any dividend or make any other distribution in respect thereof
and (iii) has any restrictions on the transfer of its capital stock or
membership interests other than those arising from securities, insurance
regulatory and other laws and regulations. No Person is entitled to (x) any
preemptive or similar right with respect to the issuance of any capital stock,
membership interest or other securities of any Company Subsidiary or (y) any
rights with respect to the registration of any capital stock, membership
interest or other securities of any Company Subsidiary under the Securities Act.
Section 4.4    Authorization. The Company has all requisite corporate power and
authority to execute and deliver this Agreement and the agreements contemplated
herein to which it is a party, and to issue and sell the Shares, and to carry
out the provisions of this Agreement and the other agreements contemplated
herein to which it is a party. All corporate action on the part of the Company,
its officers, directors and shareholders necessary for the authorization,
execution and delivery of this Agreement and the agreements contemplated herein,
and the performance of all obligations of the Company hereunder and thereunder
as of the date hereof and the authorization, issuance, sale, and delivery of the
Shares in accordance with this Agreement has been taken. This Agreement has been
duly and validly executed and delivered by the Company and constitutes, assuming
this Agreement has been duly authorized, executed and delivered by the Investor,
a valid and legally binding obligation of the Company, enforceable in accordance
with its terms except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, and (b) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.


– 11 –
AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


Section 4.5    Valid Issuance of Shares. The Shares that are being purchased by
the Investor hereunder, when issued, sold, and delivered in accordance with the
terms of this Agreement for the consideration expressed herein, will be duly and
validly issued, fully paid and non-assessable, and will be free of all
restrictions imposed by or through the Company other than restrictions as set
forth in the Bye-laws, this Agreement or the Shareholders Agreement and under
applicable securities, insurance regulatory and other laws and regulations.
Section 4.6    Offering. Based in part on the accuracy of the Investor’s
representations and warranties set forth in this Agreement, the offer, sale and
issuance of the Shares as contemplated by this Agreement are exempt from the
registration requirements of the Securities Act, and will be issued in
compliance with all applicable federal and state securities and blue sky laws.
Neither the Company nor anyone acting on its behalf will take any action
hereafter that would cause the loss of such exemption. The issuance of Shares to
the Investor will not be integrated with any other issuance of the Company’s
securities (past, current or future) for purposes of any shareholder approval
provisions applicable to the Company or its securities.
Section 4.7    Consents. Except as set forth in Schedule 4.7, no consent,
approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority or any Person or entity is required on the part of the
Company in connection with the execution, delivery and performance by the
Company of this Agreement and issuance, sale and delivery of the Shares, except
such filings as have been or will be made prior to the Closing Date, except any
notices of sale required to be filed with the Securities and Exchange Commission
under Regulation D of the Securities Act, or such other filings as may be
required under applicable state securities laws, all of which will be timely
filed within the applicable periods therefor.
Section 4.8    Compliance With Other Instruments. The Company is not in
violation, breach or default of (and to its knowledge, no other Person or entity
is in violation, breach or default of) (a) any provision of its Organizational
Documents, (b) any provision of any mortgage, indenture, contract, lease,
agreement or instrument to which it is a party or by which it is bound, or (c)
any judgment, decree, order, writ, Bermudian, European, United States federal or
state statute, rule or regulation, license or permit of any governmental
authority applicable to it except for such violations, breaches or defaults
that, individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect. The execution, delivery and performance by the
Company of this Agreement and the agreements and transactions contemplated
hereby will not (x) conflict with or result in, with or without the passage of
time or giving of notice or both, any breach, default or loss of rights under,
acceleration of, or give rise to any right of termination, rescission,
acceleration or modification, under any such provision, mortgage, indenture,
contract, lease, agreement, instrument, judgment, decree, order or writ or (y)
result in the creation of any mortgages, pledges, security interests, liens,
charges, claims, restrictions, easements or other encumbrances of any nature
(“Liens”) upon any of the properties or assets of the Company except, in the
case of any date subsequent to the date hereof, for such conflicts, breaches,
defaults, loss of contractual benefits, rights or Liens that, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect. The Company does not have any knowledge of any termination or material
breach or anticipated termination or material breach by any other party to any
material contract to which it is a party or


– 12 –
AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


to which any of its assets is subject for which such termination or breach would
result in a Material Adverse Effect. The Company’s execution and delivery of
this Agreement and its performance of the transactions and agreements
contemplated hereby will not violate any instrument, agreement, judgment,
decree, order, statute, rule or regulation of any governmental authority
applicable to the Company except, in the case of any date subsequent to the date
hereof, for such violations that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
Section 4.9    Compliance With Laws. The Company and each Company Subsidiary has
all franchises, permits, licenses and other rights and privileges from
governmental authorities necessary to permit it to own its property and to
conduct its business as it is presently conducted, except for such franchises,
permits, licenses or other rights and privileges the failure to obtain or make
any or all of which would not reasonably be expected to have a Material Adverse
Effect. Neither the Company nor any Company Subsidiary currently has any reason
to believe that it will be unable to obtain all franchises, permits, licenses
and other rights and privileges from governmental authorities necessary to
permit it to conduct its business as it is currently contemplated to be
conducted or presently proposed to be conducted, except for such franchises,
permits, licenses or other rights and privileges the failure to obtain or make
any or all of which would not reasonably be expected to have a Material Adverse
Effect. Neither the Company nor any Company Subsidiary is in violation of any
law, regulation, authorization or order of any public authority relevant to the
ownership of its properties or the carrying on of its business as it is
presently conducted and as contemplated to be conducted, except for such
violation which would not reasonably be expected to have a Material Adverse
Effect. To the best of the Company’s knowledge, each Company Subsidiary that is
engaged in the business of insurance or reinsurance is duly organized and
licensed as an insurance or reinsurance company in the respective jurisdiction
in which it is chartered or organized, and is duly licensed or authorized as an
insurer or reinsurer in each other jurisdiction in which the conduct of its
respective business requires it to be so licensed or authorized, except where
the failure to be so licensed or authorized would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. The
Company and each Company Subsidiary has filed all notices, reports, information
statements, documents and other information with the insurance regulatory
authorities of its respective jurisdiction of organization and domicile as are
required to be filed pursuant to the insurance statutes of such jurisdictions,
including the statutes relating to companies which control insurance companies,
and the rules, regulations and interpretations of the insurance regulatory
authorities thereunder (collectively, the “Insurance Laws”), and has duly paid
all taxes (including franchise taxes and similar fees) it is required to have
paid under the Insurance Laws, except where the failure to file such statements
or reports or pay such taxes would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
Section 4.10    Title to Property and Assets. The Company and each Company
Subsidiary has good, valid and defensible title to its material properties and
assets, and, to the Company’s knowledge, all such material properties and assets
are in good working order and state of repair, free and clear of all Liens other
than Liens which do not, individually or in the aggregate, result in a Material
Adverse Effect. With respect to the material property and assets it leases, to
the Company’s knowledge, the Company and each Company Subsidiary is in


– 13 –
AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


compliance with such leases and holds a valid leasehold interest free of any
liens, claims, or encumbrances. To the Company’s knowledge, all material leases
of real or personal property to which the Company or any Company Subsidiary is a
party are fully effective and afford the Company and each such Company
Subsidiary (as applicable) peaceful and undisturbed possession and use of the
property which is the subject matter of the lease.
Section 4.11    Investment Company Act. Neither the Company nor any Company
Subsidiary is required to register as an “investment company” as that term is
defined in, and is not otherwise subject to regulation under, the Investment
Company Act of 1940 (the “Investment Company Act”).
Section 4.12    Litigation. There is no material action, suit, proceeding or
investigation pending or, to the knowledge of the Company, threatened against
the Company or any Company Subsidiary, or against any officer or director,
except as would not reasonably be expected to have a Material Adverse Effect.
Neither the Company nor any Company Subsidiary is a party or subject to any
order, writ, injunction, judgment or decree of any court or government agency or
instrumentality, except for any order, writ, injunction, judgment or decree that
would not reasonably be expected to have a Material Adverse Effect.
Section 4.13    Brokers. No Person, firm or corporation has, or will have, as a
result of any action taken by the Company, any Company Subsidiary or any of
their respective authorized representatives, in the context of the transaction
specifically contemplated by this Agreement, any rights, interest or valid claim
against or upon the Company or the Investor for any commission, fee or other
compensation as a finder or broker or in any similar capacity.
Section 4.14    Taxes. Any tax returns required to be filed by the Company or
any Company Subsidiary in any jurisdiction have been filed and any taxes,
including any withholding taxes, excise taxes, penalties and interest,
assessments and fees and other charges due or claimed to be due from such
entities have been paid, other than any of those being contested in good faith
and for which adequate reserves have been provided or any of those currently
payable without penalty or interest, except to the extent that the failure to so
file or pay would not result in a Material Adverse Effect.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR
The Investor hereby represents and warrants to the Company as of the date hereof
and the Closing Date that:
Section 5.1    Authorization. The Investor has full power and authority to
execute and deliver this Agreement and the other agreements contemplated herein
to which it is a party, and to carry out the provisions of this Agreement and
the other agreements contemplated herein to which it is a party. Any and all
corporate or partnership action on the part of the Investor necessary for the
authorization, execution and delivery of this Agreement and the performance of
all obligations of the Investor hereunder at the Closing has been taken. Any and
all corporate or partnership action on the part of the Investor necessary for
the authorization, execution and delivery of the agreements contemplated herein
to which it is a party will be taken prior to the


– 14 –
AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


Closing. This Agreement has been duly and validly executed and delivered by the
Investor and constitutes, and the agreements contemplated herein to which the
Investor is a party when executed and delivered will constitute, assuming due
execution and delivery by the Company of this Agreement and the agreements
contemplated herein to which the Company is a party, valid and legally binding
obligations of the Investor, enforceable against the Investor in accordance with
their respective terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally, and (b) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies.
Section 5.2    Purchase Entirely for Own Account. The Investor is (a) an
“accredited investor” as defined in Rule 501 of Regulation D promulgated under
the Securities Act and (b) acquiring the Shares being acquired by it hereunder
for investment for its own account and not with a view to, or for resale in
connection with, any distribution thereof or any arrangement or understanding
with any other Person regarding the distribution of such Shares. The Investor
will not, directly or indirectly, offer, sell, pledge, transfer or otherwise
dispose of (or solicit any offers to buy, purchase or otherwise acquire or take
a pledge of) any of the Shares except in compliance with the Securities Act and
any applicable state securities or “blue sky” laws or an exemption therefrom.
The Investor agrees that in the absence of either an effective registration
statement covering the Shares or an available exemption from registration under
the Securities Act or any applicable state securities or “blue sky” laws, the
Shares must be held indefinitely. The Investor acknowledges that the Shares
acquired by it hereunder have not been registered under the Securities Act or
any applicable state securities or “blue sky” laws by reason of a specific
exemption from the registration provisions of the Securities Act or any
applicable state securities or “blue sky” laws which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of such
party’s respective representations as expressed in this Agreement.
Section 5.3    Investment Experience. The Investor confirms that it has such
knowledge and experience in financial and business matters that the Investor is
capable of evaluating the merits and risks of an investment in the Shares and of
making an informed investment decision and understands that (a) this investment
is suitable only for an investor which is able to bear the economic consequences
of losing its entire investment, (b) the purchase of the Shares by the Investor
hereunder is a speculative investment which involves a high degree of risk of
loss of the entire investment, and (c) there are substantial restrictions on the
transferability of, and there will be no public market for, the Shares, and
accordingly, it may not be possible for the Investor to liquidate the Investor’s
investment in case of emergency.
Section 5.4    Litigation. There is no action, suit, proceeding or investigation
pending or, to the knowledge of the Investor, threatened against the Investor
which is reasonably likely to adversely affect the validity of this Agreement or
the agreements contemplated hereby or any material action taken or to be taken
pursuant hereto or thereto (including the ability of the Investor to perform and
comply with its obligations hereunder and thereunder), nor, to the knowledge of
the Investor, has there occurred any event nor does there exist any condition on
the basis of which any such material litigation, proceeding or investigation
might properly be instituted.


– 15 –
AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


Section 5.5    Brokers or Finders. No Person has or will have, as a result of
the issuance of the Shares pursuant to this Agreement, any right, interest or
valid claim against or upon the Company for any commission, fee or other
compensation as a finder or broker because of any act or omission by the
Investor or his or its respective agents or representatives.
Section 5.6    Jurisdiction of Organization. The Investor’s entity type (as
applicable) and jurisdiction of incorporation, formation or organization (as
applicable) is set forth on Schedule A.
Section 5.7    Financial Ability. The Investor will have at the Closing, and, in
connection with any future Capital Call properly made in accordance with Section
3.1, on each respective Contribution Date (subject to any exceptions set forth
in this Agreement), sufficient liquid funds to satisfy such respective Capital
Call.
Section 5.8    Acknowledgements.
(a)    The Investor acknowledges and agrees that (i) the Company is not acting
as a fiduciary or financial or investment adviser to the Investor; (ii) the
Investor is not relying (for purposes of entering into this Agreement or
otherwise) upon any advice, counsel or representations (whether written or oral)
of the Company other than those representations expressly made hereunder; (iii)
the Company has not given the Investor (directly or indirectly through any other
Person) any assurance, guarantee, or representation whatsoever as to the
expected prospects or projected success, profitability, return, performance,
result, effect, consequence or benefit (including legal, regulatory, tax,
financial, accounting or otherwise) of this Agreement or the business of the
Company to be conducted after the Closing Date; (iv) the Company and its
affiliates, and their respective officers, directors, employees, agents and
representatives, do not make, have not made and shall not be deemed to have made
any representation or warranty to the Investor, express or implied, at law or in
equity, with respect to (x) projections, estimates, forecasts or plans or (y)
tax or economic or technical considerations of the Investor relating to the
purchase of the Shares; (v) the Investor has received a copy of the preliminary
investor memorandum, dated November 2016 (the “Preliminary Investor Memorandum”)
and a copy of the supplement to the Preliminary Investor Memorandum, dated March
31, 2017 (the “Supplement”) relating to the Private Placement, and understands
and agrees that each of the Preliminary Investor Memorandum and the Supplement
speaks only as of its date and that the information contained in each of the
Preliminary Investor Memorandum and the Supplement may not be correct or
complete as of any time subsequent to its date; (vi) the Investor has consulted
with the Investor’s own legal, regulatory, tax, business, investment, financial,
and accounting advisers to the extent the Investor deemed necessary, and the
Investor has made its own decisions with respect to entering into this Agreement
based upon the Investor’s own judgment and upon any advice from such advisers
the Investor has deemed necessary and not upon any view expressed by the
Company; (vii) the Investor has received, carefully read and reviewed and is
familiar with this Agreement and is entering into this Agreement with a full
understanding of all the terms, conditions and risks hereof and thereof
(economic and otherwise), and the Investor is capable of and willing to assume
(financially and otherwise) those risks; and (viii) the Investor is a
sophisticated entity familiar with transactions similar to those contemplated by
this Agreement. The Investor acknowledges that it and its representatives and
agents have been permitted full and complete access to the books and records,
facilities, equipment, returns, contracts, insurance policies (or summaries
thereof) and other properties and assets of the Company and the Company


– 16 –
AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


Subsidiaries that it and its representatives and agents have desired or
requested to see and/or review, and that it and its representatives and agents
have had a full opportunity to meet with the officers and knowledgeable
employees of the Company and the Company Subsidiaries to discuss the business of
the Company and the Company Subsidiaries and the terms of the purchase of the
Shares to the full satisfaction of the Investor and that it and its
representatives have conducted their own due diligence and other investigations,
to the extent they have determined necessary or desirable, regarding the Company
and the Company Subsidiaries and the Investor has determined to enter into and
complete the transactions contemplated hereby based on such due diligence and
investigations, and not in reliance on any representation or warranty or
investigation made by, or information known by, any Person (other than the
representations and warranties expressly set forth herein). The Investor is not
purchasing the Shares as a result of, or subsequent to, any advertisement,
article, notice or other communication published on the internet, in any
newspaper, magazine or similar media or broadcast over television or radio, any
seminar or meeting, or any solicitation of a subscription by a Person not
previously known to it in connection with investments in securities generally.
The Investor’s acknowledgements and representations hereunder do not in any way
undermine the express representations or warranties made by the Company
hereunder.
(b)    The Investor understands that the Company has not been registered as an
investment company under the Investment Company Act in reliance upon an
exemption from such registration.
(c)    The Investor agrees to deliver to the Company such information as to
certain matters under the Securities Act, the Investment Company Act, insurance
regulatory and other laws and regulations as the Company may reasonably request
in order to ensure compliance with such laws and regulations and the
availability of any exemption thereunder.
(d)    The Investor acknowledges that neither the Company nor any affiliate
thereof has rendered any investment advice or securities valuation advice to the
Investor, and that the Investor is neither subscribing for nor acquiring any
interest in the Company in reliance upon, or with the expectation of, any such
advice.
(e)    The Investor’s funds in respect of the payment for the Initial Shares and
any Capital Call will not originate from, nor will it be routed through, an
account maintained at a Foreign Shell Bank (as defined below), an Offshore Bank
(as defined below) or any other financial institution organized or chartered
under the laws of a High Risk or Non-Cooperative Jurisdiction (as defined
below), nor have they been or shall be derived from any activity that is deemed
criminal under United States law.
(i)    For purposes of this Agreement, “Foreign Shell Bank” means a Foreign Bank
without a Physical Presence in any country, but does not include a Regulated
Affiliate. “Foreign Bank” means an organization that (A) is organized under the
laws of a country outside the United States; (B) engages in the business of
banking; (C) is recognized as a bank by the bank supervisory or monetary
authority of the country of its organization or principal banking operations;
(D) receives deposits to a substantial extent in the regular course of its
business; and (E) has the power to accept demand deposits, but does not include
the United States branches or agencies of a Foreign Bank. “Physical Presence”
means a place of business that is maintained by a Foreign Bank and is located at
a fixed address, other than solely a post office box or an electronic address,
in a country in which the Foreign Bank is authorized to conduct banking
activities, at which location the Foreign Bank:


– 17 –
AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


(1) employs one or more individuals on a full-time basis; (2) maintains
operating records related to its banking activities; and (3) is subject to
inspection by the banking authority that licensed the Foreign Bank to conduct
banking activities. “Regulated Affiliate” means a Foreign Shell Bank that: (a)
is an affiliate of a depository institution, credit union, or Foreign Bank that
maintains a Physical Presence in the United States or a foreign country, as
applicable; and (b) is subject to supervision by a banking authority in the
country regulating such affiliated depository institution, credit union, or
Foreign Bank.
(ii)    For purposes of this Agreement, “High Risk or Non-Cooperative
Jurisdiction” means any foreign country or territory that has been designated as
high risk or non-cooperative with international anti-money laundering principles
or procedures by an intergovernmental group or organization, such as the
Financial Action Task Force (“FATF”), of which the United States is a member and
with which designation the United States representative to the group or
organization continues to concur. See
http://www.fatf-gafi.org/publications/high-riskandnon-cooperativejurisdictions
for FATF’s current list of High Risk and Non-Cooperative Jurisdictions.
(iii)    For purposes of this Agreement, “Offshore Bank” means a bank located
outside the country of residence of its depositors, with most of its account
holders being non-residents of such jurisdiction.
(f)    The Investor acknowledges and agrees that any distributions paid to it
will be paid to the same account from which its capital contributions to the
Company were originally remitted, unless the Company consents otherwise (such
consent not to be unreasonably withheld).
(g)    The Investor agrees that upon the Company’s request, the Investor will
provide to the Company any information requested that is necessary for the
Company to prevent or reduce the rate of withholding on premiums or other
payments it receives, to make payments to the Investor without or at a reduced
rate of withholding, or to enable the Company to satisfy any reporting or
withholding requirements under the Code or other applicable law. The Investor
also agrees to provide, upon request by the Company, any certification or form
required by law regarding such information with respect to the Investor
(including with respect to the Investor’s direct or indirect owners or
controlling persons) that is requested by the Company, to the extent permissible
to do so under applicable law. The Investor acknowledges that such information
may be required by law to be disclosed to taxing or governmental authorities or
to Persons making payments to the Company, and the Investor hereby consents to
such disclosure. The Investor acknowledges that failure to provide the
information requested by the Company pursuant to this paragraph may result in
withholding on payments made to the Investor consistent with applicable law.
(h)    The Investor acknowledges that the Company and/or its affiliates may be
obliged under applicable laws to submit information to the relevant regulatory
authorities if the Company and/or its affiliates know, suspect or have
reasonable grounds to suspect that any Person is engaged in money laundering,
drug trafficking or the provision of financial assistance to terrorism and that
the Company and/or its affiliates may not be permitted to inform anyone of the
fact that such a report has been made. The Investor is advised that, by law, the
Company may be obligated to “freeze the account” of the Investor, either by
prohibiting additional investments from the Investor, withholding distributions
and/or segregating the assets in the account in compliance with


– 18 –
AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


governmental regulations, and the Company may also be required to report such
action and to disclose the Investor’s identity to United States Office of
Foreign Asset Control or other authorities if the Investor is on the list of
Specially Designated National and Blocked Persons maintained by the United
States Office of Foreign Assets Control or if U.S. persons otherwise are
prohibited from having dealings with the Investor under U.S. economic sanctions
laws. The Investor further acknowledges that the Company may suspend the payment
of distributions to the Investor if the Company reasonably deems it necessary to
do so to comply with anti-money laundering or anti-terrorism regulations
applicable to the Company, any of its affiliates or any of the Company’s service
providers.
(i)    The Investor agrees that neither the Company nor any of its affiliates
shall have any liability to the Investor for any loss or liability that the
Investor may suffer to the extent that it arises out of, or in connection with,
compliance by the Company and/or their affiliates in good faith with the
requirements of applicable anti-money laundering and anti-terrorism legislation
or regulatory provisions in connection with actual or alleged money laundering
or terrorist financing by the Investor or suspicion thereof by the Company.
(j)    The Investor acknowledges that the Company has relied and will rely upon
the representations, warranties and covenants of the Investor set forth in this
Agreement and that all such representations, warranties and covenants shall
survive the date of this Agreement. Accordingly, the Investor agrees to notify
the Company promptly if there is any change with respect to any of the
information or representations provided by the Investor in or pursuant to this
Agreement, and to provide the Company with such further information as the
Company may reasonably require.
(k)    The Investor understands that the Company’s assets will not constitute
the assets of an employee benefit plan under ERISA or Section 4975 of the Code,
or under the provisions of any laws or regulations that are similar to those
provisions contained in Title I of ERISA or Section 4975 of the Code.
ARTICLE VI
COVENANTS AND AGREEMENTS
Section 6.1    Public Disclosure. Neither the Company nor the Investor shall,
except as required by applicable law, regulation or stock exchange rule, issue
any press release that describes the transactions contemplated herein and that
identifies the Company, the Investor, or any of their respective affiliates
without the prior consent of the Company or the Investor (as applicable), which
consent shall not be unreasonably withheld. For the avoidance of doubt, the
consent of the Investor shall not be required for any press release or other
disclosure in regard to the transactions contemplated herein by the Company or
its affiliates that does not identify such Investor.


– 19 –
AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


Section 6.2    Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all fees and expenses, including fees and expenses incurred in
connection with the preparation, execution, and delivery of this Agreement and
the transactions contemplated herein, shall be paid by the party incurring such
fee or expense.
Section 6.3    Further Assurances. Subject to the terms and conditions set forth
in this Agreement, each of the parties hereto shall use its commercially
reasonable efforts (subject to, and in accordance with, applicable Law) to take,
or cause to be taken, promptly all actions, and to do, or cause to be done,
promptly and to assist and cooperate with the other parties in doing, all things
necessary, proper or advisable under applicable Laws to consummate and make
effective the transactions contemplated by this Agreement, including (a) the
obtaining of all necessary actions or non-actions, waivers, consents and
approvals, including any insurance related approvals from any governmental
authority and the making of all necessary registrations and filings and the
taking of all steps as may be necessary to obtain an approval or waiver from, or
to avoid an action or proceeding by, any governmental authority, (b) the
obtaining of all necessary consents, approvals or waivers from third parties,
(c) the defending of any lawsuits or other legal proceedings, whether judicial
or administrative, challenging this Agreement or the consummation of the
transactions contemplated by this Agreement and (d) the execution and delivery
of any additional certificates, documents or instruments necessary to consummate
the transactions contemplated by this Agreement.
Section 6.4    Confidentiality. The parties acknowledge and agree that any
Confidential Information (as defined in the Confidentiality Agreement, to be
entered into by the Company and the Investor on or prior to the Closing Date
(the “Confidentiality Agreement”)) will be subject to the terms and conditions
of the Confidentiality Agreement, the terms of which will be automatically
incorporated herein by reference when the Confidentiality Agreement is so
executed.
Section 6.5    Related Person Insurance.
(a)    The Investor represents, warrants and covenants that (i) neither it nor
any of its direct or indirect beneficial owners is, or will be, a “United States
Shareholder” of the Company (within the meaning of Section 953(c) of the Code)
or (ii) if it or any of its direct or indirect beneficial owners is, or will be,
a “United States Shareholder” of the Company (within the meaning of Section
953(c) of the Code), then both immediately before and at all times after the
transactions contemplated by this Agreement none of it, any related person to
the Investor (within the meaning of Section 953(c) of the Code) or, to the
actual knowledge of the Investor, any of its direct or indirect beneficial
owners who is, or will be, a “United States Shareholder” of the Company (within
the meaning of Section 953(c) of the Code) or any related person to such a
beneficial owner (within the meaning of Section 953(c) of the Code)
(collectively, the “Investor Parties”) are or will be (directly or indirectly)
insured or reinsured by any Company Subsidiary (which list shall be updated as
necessary by the Company and provided to the Investor) or any ceding company as
specified in Schedule 6.5 hereto (which list shall be updated as necessary by
the Company and provided to the Investor) to which any Company Subsidiary
provides reinsurance. If the Investor breaches this representation and covenant,
the Investor will be obligated to notify the Board as promptly as possible and
the Board may pursue any applicable remedies set forth in Article 5 of the
Bye-laws.


– 20 –
AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


(b)    The Investor represents, warrants and covenants that no Investor Party
currently owns, whether directly or indirectly (including through a total return
swap or other derivative arrangement), any interests in AP Alternative Assets,
L.P., Apollo Global Management, LLC or Athene Holding Ltd. that are treated as
equity for U.S. federal income tax purposes, other than as set forth on Schedule
A hereto. Unless otherwise agreed by the Company and such Investor (such
agreement being set forth on Schedule A hereto or in another written agreement
approved by the Company’s Board), the Investor covenants that (i) no Investor
Party shall hereafter acquire, whether directly or indirectly (including through
a total return swap or other derivative arrangement), any interests in AP
Alternative Assets, L.P. or Apollo Global Management, LLC that are treated as
equity for U.S. federal income tax purposes; and (ii) if any Investor Party
owns, whether directly or indirectly (including through a total return swap or
other derivative arrangement), any interests in AP Alternative Assets, L.P. or
Apollo Global Management, LLC that are treated as equity for U.S. federal income
tax purposes, no Investor Party shall hereafter acquire, whether directly or
indirectly (including through a total return swap or other derivative
arrangement), any interests in Athene Holding Ltd. that are treated as equity
for U.S. federal income tax purposes, other than from a member of the Apollo
Group (as such term is defined in the Bye-laws) in a distribution with respect
to an equity interest held in such member of the Apollo Group. No Investor Party
will make any investment that, to the actual knowledge of the Investor at the
time the Investor Party becomes bound to make the investment, would cause such
Investor Party to own (directly, indirectly or by attribution pursuant to
Section 958 of the Code) stock (for this purpose, including any other instrument
or arrangement that is treated as equity for U.S. federal income tax purposes
and any stock that such Investor Party has an option to acquire) of the Company
possessing fifty percent (50%) or more of (a) the total voting power of all
classes of stock of the Company entitled to vote or (b) the total value of stock
of the Company.
(c)    The Investor agrees that no Investor Party shall enter into a transaction
that, to the actual knowledge of the Investor at the time such Investor Party
becomes bound to enter into the transaction, could reasonably be expected to
cause any “United States Person”, as such term is defined in Section 957(c) of
the Code, to own (directly, indirectly or by attribution pursuant to Section 958
of the Code) stock (for this purpose, including any other instrument or
arrangement that is treated as equity for U.S. federal income tax purposes and
any stock that such United States Person has an option to acquire) of the
Company possessing fifty percent (50%) or more of (i) the total voting power of
all classes of stock of the Company entitled to vote or (ii) the total value of
stock of the Company.
(d)    Notwithstanding anything to the contrary herein, upon a breach of this
Section 6.5, the Investor will be required to take any reasonable action the
Board deems appropriate, it being understood that the Investor will in no
instance be liable for monetary damages with respect to a breach of this Section
6.5.
(e)    This Section 6.5 shall not apply to any Investor that is a member of the
Apollo Group (as such term is defined in the Bye-laws). The Company acknowledges
that the Investor is a member of the Apollo Group (as so defined).
Section 6.6    Change in Entity Classification. The Company shall provide prompt
notice to the Investor of any change in the entity classification of the Company
for U.S. tax purposes.


– 21 –
AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


Section 6.7    AEOI. The U.S. tax provisions commonly known as the Foreign
Account Tax Compliance Act, the regulations (whether proposed, temporary or
final), including any subsequent amendments, and administrative guidance
promulgated thereunder (or which may be promulgated in the future) and any
applicable intergovernmental agreements in respect thereof (or any similar
intergovernmental agreements which may be applicable to the Company or any
Company Subsidiary), including any implementing legislation, regulations and
guidance promulgated (or which may be promulgated) thereunder and any subsequent
amendments to any of the foregoing (“FATCA”) and similar withholding or
information reporting provisions, including the “Common Reporting Standard”
developed by the OECD and any legislation, regulations, intergovernmental
agreements and guidance in respect thereof (all such provisions, collectively
with FATCA, the “AEOI Regimes”) impose or may impose a number of obligations on
the Company or Company Subsidiaries. In this regard:
(a)    The Investor acknowledges that, in order to comply with the provisions of
the AEOI Regimes and avoid the imposition of U.S. federal withholding tax, the
Board may, from time to time and to the extent provided under the AEOI Regimes,
(i) require further information and/or documentation from the Investor, which
information and/or documentation may (A) include, but is not limited to,
information and/or documentation relating to or concerning the Investor, the
Investor’s direct and indirect beneficial owners (if any), and any such Person’s
identity, residence (or jurisdiction of formation) and income tax status, and
(B) need to be certified by the Investor under penalties of perjury, and (ii)
provide or disclose any such information and documentation to governmental
agencies of the United States or other jurisdictions (including the U.S.
Internal Revenue Service (the “IRS”)) and Persons from or through which the
Company or any Company Subsidiary may receive payments or with which the Company
or any Company Subsidiary may have an account (within the meaning of the AEOI
Regimes).
(b)    The Investor agrees that it shall provide such information and/or
documentation concerning itself and its direct and indirect beneficial owners
(if any), as and when requested by the Board, as the Board, in its sole
discretion, determines is necessary or advisable for the Company to comply with
its obligations under the AEOI Regimes, including, but not limited to, in
connection with the Company or any of its affiliates entering into or amending
or modifying an “FFI Agreement,” as defined under the AEOI Regimes (each, an
“FFI Agreement”), with the IRS and maintaining ongoing compliance with such
agreement. The Investor should consult its tax advisors as to the type of
information that may be required from the Investor under this Section 6.7.
(c)    Consistent with the AEOI Regimes, the Investor agrees to waive any
provision of law of any jurisdiction that would, absent a waiver, prevent the
Company’s compliance with its obligations under the AEOI Regimes, including
under any FFI Agreement, and hereby consents to the disclosure by the Company or
any Company Subsidiary of any information regarding the Investor (including
information regarding its direct and indirect beneficial owners, if any) as the
Company or any Company Subsidiary determines is necessary or advisable to comply
with the AEOI Regimes (including the terms of any FFI Agreement).
(d)    Unless otherwise agreed by the Board, to the extent that the Company or
any affiliate thereof suffers any withholding taxes, interest, penalties or
other expenses or costs on account of the Investor’s failure to timely provide
and/or update the requested information and/or


– 22 –
AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


documentation or waiver, as applicable (an “AEOI Compliance Failure”), (i) the
Investor shall promptly pay upon demand by the Board to the Company or, at the
Board’s direction, to the relevant affiliate, an amount equal to such
withholding taxes, interest, penalties and other expenses and costs, or (ii) the
Board may reduce the amount of the next distribution or distributions which
would otherwise have been made to the Investor or, if such distributions are not
sufficient for that purpose, reduce the proceeds of liquidation otherwise
payable to the Investor by an amount equal to such withholding taxes, interest,
penalties and other expenses and costs; provided, that (A) if the amount of the
next succeeding distribution or distributions or proceeds of liquidation is
reduced, such amount shall include an amount to cover interest on the amount of
such withholding taxes, interest, penalties and other expenses and costs at the
lesser of (1) the rate of two percent (2%) per annum over the rate of interest
announced publicly from time to time by JPMorgan Chase Bank in New York, New
York as such bank’s prime rate, and (2) the maximum rate permitted by applicable
law, and (B) should the Board elect to so reduce such distributions or proceeds,
the Board shall use commercially reasonable efforts to notify the Investor of
its intention to do so. Whenever the Board makes any such reduction of the
proceeds payable to the Investor pursuant to clause (ii) of the preceding
sentence, for all other purposes the Investor may be treated as having received
all distributions (whether before or upon liquidation) unreduced by the amount
of such reduction. Unless otherwise agreed to by the Board in writing, the
Investor shall indemnify and hold harmless the Company and its affiliates from
and against any withholding taxes, interest, penalties or other expenses or
costs with respect to the Investor’s AEOI Compliance Failure.
(e)    The Investor acknowledges that the Board (or the applicable affiliate of
the Company) will determine in its sole discretion how to comply with the AEOI
Regimes.
(f)    The Investor acknowledges and agrees that it shall have no claim against
the Board or the Company (or its affiliates) for any damages or liabilities
attributable to any AEOI Regimes compliance related determinations pursuant to
Section 6.7(e).


ARTICLE VII
INDEMNIFICATION
Section 7.1    Agreement to Indemnify.
(a)    The Company hereby agrees to indemnify, defend and hold harmless the
Investor and its successors and assigns, representatives and affiliates, and
their respective directors, officers, partners, members, managers, employees and
agents (collectively, the “Investor Group”) from and against all claims, actions
or causes of action, assessments, demands, losses, damages, judgments,
settlements, liabilities, costs and expenses, including, without limitation,
interest, penalties and reasonable attorneys’ and accounting fees and expenses
of any nature whatsoever, whether actual or consequential (collectively,
“Damages”), asserted against, imposed upon or incurred directly by any member of
the Investor Group by reason of or resulting from a breach of any agreement or
representation or warranty or covenant by the Company contained herein.


– 23 –
AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


(b)    The Investor hereby agrees to indemnify, defend and hold harmless the
Company and the Company Subsidiaries, and each officer and director of the
Company or the Company Subsidiaries (collectively, the “Company Group”), and
their successors and assigns, from and against all Damages, asserted against,
imposed upon or incurred directly by any member of the Company Group by reason
of or resulting from a breach of any agreement or representation, warranty or
covenant by the Investor contained herein.
ARTICLE VIII
TERMINATION
Section 8.1    Termination. This Agreement (a) may be terminated by either party
hereto when the Investor has fully funded the Total Commitment or (b) shall
terminate, and the transactions contemplated hereby abandoned, if all Required
Regulatory Approvals shall not have been obtained by June 30, 2018. If this
Agreement is terminated as described in this ARTICLE VIII, this Agreement shall
become null and void and of no further force and effect, except for the
provisions of ARTICLE VI, ARTICLE VII, ARTICLE VIII, and ARTICLE IX which shall
survive such termination. Nothing in this ARTICLE VIII shall be deemed to
release any party from any liability for any willful breach by such party of the
terms and provisions of this Agreement. For the avoidance of doubt, the
representations and warranties set forth in ARTICLE IV and ARTICLE V shall
survive the date hereof.
ARTICLE IX
MISCELLANEOUS
Section 9.1    Notices. All notices required to be given hereunder shall be in
writing and shall be deemed to be duly given if personally delivered, telecopied
or electronically mailed and confirmed, or mailed by certified mail, return
receipt requested, or nationally recognized overnight delivery service with
proof of receipt maintained, at the following address (or any other address that
any such party may designate by written notice to the other parties):
AGER Bermuda Holding Ltd.
96 Pitts Bay Road
Pembroke, HM08, Bermuda
Attention: AGER Legal Department
Telephone: (441) 279-8400
Email: AGER-Legal@athene.com
with a copy to:
Sidley Austin LLP
One South Dearborn
Chicago, IL 60603
Attention: Perry J. Shwachman
Telephone: (312) 853-7061
Facsimile: (312) 853-7036
Email: pshwachman@sidley.com
and


– 24 –
AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


Linklaters LLP
Prinzregentenplatz 10
81675 Munich
Germany
Attention: Dr. Wolfgang Krauel
Telephone: +49 89 41 80 83 26
Email: wolfgang.krauel@linklaters.com
If to the Investor, as set forth on Schedule A.
Any such notice shall, if delivered personally, be deemed received upon
delivery; shall, if delivered by telecopy or electronic mail (receipt
confirmed), be deemed received on the first business day following confirmation;
shall, if delivered by overnight delivery service, be deemed received the first
business day after being sent; and shall, if delivered by mail, be deemed
received upon the earlier of actual receipt thereof or three (3) business days
after the date of deposit in the United States mail. Notwithstanding the
foregoing, all notices sent to the Investor in hard copy form shall also be
emailed to the Investor at the email address set forth on Schedule A, and all
notices sent to the Investor shall be made available in either downloadable or
printable format.
Section 9.2    Entire Agreement. This Agreement, together with the Exhibits, the
Shareholders Agreement and the Confidentiality Agreement, constitute the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof. Notwithstanding
the foregoing, the Confidentiality Agreement entered into by the Investor (or
one of its affiliates) and the Company shall survive the execution and delivery
of this Agreement, and if the Investor is not a party to such agreement, the
Investor agrees to be bound by such agreement in the same manner as its
affiliate party thereto.
Section 9.3    Binding Effect; Assignment; No Third Party Benefit. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legal representatives, successors and permitted
assigns. Except as otherwise expressly provided in this Agreement or the
Shareholders Agreement, neither this Agreement nor any of the rights, interests,
or obligations hereunder shall be assigned by either party without the consent
of the other party. Nothing in this Agreement, express or implied, is intended
to or shall confer upon any Person other than the parties hereto, and their
respective heirs, legal representatives, successors, and permitted assigns, any
rights, benefits, or remedies of any nature whatsoever under or by reason of
this Agreement.
Section 9.4    Severability. If any provision of this Agreement is held to be
unenforceable, this Agreement shall be considered divisible and such provision
shall be deemed inoperative to the extent it is deemed unenforceable, and in all
other respects this Agreement shall remain in full force and effect; provided,
however, that if any such provision may be made enforceable by limitation
thereof, then such provision shall be deemed to be so limited and shall be
enforceable to the maximum extent permitted by applicable law.


– 25 –
AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


Section 9.5    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.
Section 9.6    Descriptive Headings. The descriptive headings herein are
inserted for convenience of reference only, do not constitute a part of this
Agreement, and shall not affect in any manner the meaning or interpretation of
this Agreement.
Section 9.7    Gender. Pronouns in masculine, feminine, and neutral genders
shall be construed to include any other gender, and words in the singular form
shall be construed to include the plural and vice versa, unless the context
otherwise requires.
Section 9.8    References. All references in this Agreement to Sections and
other subdivisions refer to the Sections and other subdivisions of this
Agreement unless expressly provided otherwise. The words “this Agreement,”
“herein,” “hereof,” “hereby,” “hereunder” and words of similar import refer to
this Agreement as a whole and not to any particular subdivision unless expressly
so limited. Whenever the words “include,” “includes” and “including” are used in
this Agreement, such words shall be deemed to be followed by the words “without
limitation.” Each reference herein to an Exhibit, Annex or Schedule refers to
the item identified separately in writing by the parties hereto as the described
Exhibit, Annex or Schedule to this Agreement. All Exhibits, Annexes and
Schedules are hereby incorporated in and made a part of this Agreement as if set
forth in full herein.
Section 9.9    Injunctive Relief. The parties hereto acknowledge and agree that
irreparable damage would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of the provisions of this
Agreement without posting a bond, and shall be entitled to enforce specifically
the provisions of this Agreement, in any court of the United States or any state
thereof having jurisdiction, in addition to any other remedy to which the
parties may be entitled under this Agreement or at law or in equity.
Section 9.10    Consent to Jurisdiction.
(a)    The parties hereto hereby irrevocably submit to the exclusive
jurisdiction of either the courts of Bermuda or the courts of the State of New
York and the federal courts of the United States of America located in the
County of New York, in the State of New York, and appropriate appellate courts
therefrom, over any dispute arising out of or relating to this Agreement or any
of the transactions contemplated hereby, and each party hereby irrevocably
agrees that all claims in respect of such dispute or proceeding may be heard and
determined in such courts. The parties hereby irrevocably waive, to the fullest
extent permitted by applicable law, any objection which they may now or
hereafter have to the laying of venue of any dispute arising out of or relating
to this Agreement, the Shareholders Agreement or any of the transactions
contemplated hereby brought in such courts or any defense of inconvenient forum
for the maintenance of such dispute. Each of the parties hereto agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law. This consent to
jurisdiction is


– 26 –
AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


being given solely for purposes of this Agreement and the Shareholders Agreement
and is not intended to, and shall not, confer consent to jurisdiction with
respect to any other dispute in which a party to this Agreement may become
involved.
(b)    Each of the parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action, or proceeding of the nature
specified in subsection (a) above by the mailing of a copy thereof in the manner
specified by the provisions of Section 9.1.
(c)    EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT.
Section 9.11    Amendment. The provisions of this Agreement may be amended,
waived or modified only with the written consent of the Investor and the
Company; provided, that no amendment shall be made to reduce or eliminate an
Investor’s Remaining B-1 Commitment (pursuant to this Agreement or any
equivalent subscription agreement) except as contemplated by Section 3.5(c)
hereof.
Section 9.12    Waiver. No failure or delay by a party hereto in exercising any
right, power, or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power, or privilege.
Section 9.13    Counterparts. This Agreement may be executed by the parties
hereto in any number of counterparts (including without limitation, facsimile
counterparts), each of which shall be deemed an original, but all of which shall
constitute one and the same agreement.
Section 9.14    Further Assurances. Each party hereto shall do and perform or
cause to be done and performed all such further acts and things and shall
execute and deliver all such other agreements, certificates, instruments, and
documents as any other party hereto reasonably may request in order to carry out
the provisions of this Agreement and the consummation of the transactions
contemplated hereby.
Section 9.15    Adjustments for Share Splits, Etc. Wherever in this Agreement
(including the Exhibits attached hereto) there is a reference to a specific
number of shares of stock of the Company of any class or series, or a price per
share of such stock, or consideration received in respect of such stock, then,
upon the occurrence of any subdivision, combination, or stock dividend of such
class or series of stock, the specific number of shares or the price so
referenced in this Agreement shall automatically be proportionally adjusted to
reflect the effect on the outstanding shares of such class or series of stock by
such subdivision, combination, or stock dividend.



[Remainder of Page Intentionally Left Blank]


– 27 –
AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
COMPANY:
AGER BERMUDA HOLDING LTD.


By:    /s/ Tab Shanafelt            ,
Name: Tab Shanafelt
Title: Director


SUBSCRIPTION AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


INVESTOR:
APOLLO PRINCIPAL HOLDINGS IX, L.P.
By:    Apollo Principal Holdings IX GP, Ltd., its
    general partner


By:    /s/ William B. Kuesel            ,
Name: William B. Kuesel
Title: Vice President








SUBSCRIPTION AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------






EXHIBIT A

SECOND AMENDED AND RESTATED BYE-LAWS
OF AGER BERMUDA HOLDING LTD.


AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT



--------------------------------------------------------------------------------






EXHIBIT B

AGER BERMUDA HOLDING LTD. SHAREHOLDERS AGREEMENT




See attached.


AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT



--------------------------------------------------------------------------------






EXHIBIT C

AGER BERMUDA HOLDING LTD. CALL NOTICE
Reference is hereby made to that certain Subscription Agreement (the
“Agreement”) dated as of April 14, 2017, by and between AGER Bermuda Holding
Ltd. (the “Company”) and Apollo Principal Holdings IX, L.P. (the “Investor”).
Terms used in this Call Notice and not otherwise defined herein shall have the
respective meanings set forth in the Agreement. Pursuant to ARTICLE III of the
Agreement, the Company hereby requests that the Investor make capital
contributions to the Company as follows:
1.
Aggregate Amount of Capital Call EUR ___________

2.
Number of Class B-1 common shares to be Acquired             

3.
Date Funds Required to be received by the Company ________ (“Contribution Date”)

4.
Instructions for Wire Transfer:

5.
The Company represents and warrants, in connection with the above referenced
Capital Call as of the date hereof that:

The Person signing this instrument is the duly elected, qualified and acting
officer of the Company as indicated below such officer’s signature hereto having
all necessary authority to act for the Company in making this notice for capital
contributions.    
The Company is not subject to any condition that would render this Capital Call
invalid under the Agreement and all actions taken by the Company with respect to
this Call Notice have been properly authorized by the Company.




AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF the undersigned officer of the Company has executed this Call
Notice on behalf of the Company on this [●] day of [●], [●].
AGER BERMUDA HOLDING LTD.

By:                         
Name:
Title:




AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------






Exhibit 1
Capitalization
[To be inserted on delivery of Call Notice]






AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------






EXHIBIT D

SUMMARY OF TERMS OF MANAGEMENT INCENTIVE PLAN


[To be provided.]


AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------






AGER


MANAGEMENT EQUITY PLAN TERM SHEET1


In connection with the proposed private offering of equity interests of AGER
Bermuda Holdings Ltd. (“AGER”, together with any member of its group, the “AGER
Group”), we are pleased to provide you with this indicative, non-binding term
sheet (this "Term Sheet") which sets out a summary of the outline terms on which
it is proposed certain senior managers will participate in a management equity
plan ("MEP").
This Term Sheet is intended to be, and shall be construed only as, a summary of
the key terms related to the MEP and does not contemplate the terms or structure
of any management co-invest arrangements.


Issuer:
A newly incorporated corporate vehicle (the “Company”) established in a
jurisdiction to be determined following completion of tax analysis in the
relevant jurisdictions.
It is currently contemplated that certain senior managers (“Managers”) shall
invest directly into the Company. AGER, Apollo or one or more of their
affiliates shall control the Company but will have no economic rights.
Capital Structure:2
AGER’s capital structure will consist of class A shares (held by persons who are
not members of the Apollo Group), and class B shares (issued to members of the
Apollo Group).


AGER will issue a new class or classes of shares to the Company, which shall
constitute the sweet equity shares.
AGER, Apollo or one or more of their affiliates shall hold class A voting shares
in the Company (“Class A Shares”).
The Managers shall hold class B non-voting shares in the Company (“Class B
Shares”).
Voting / Governance:
Each of the Class A Shares shall have one vote.
 
 

1 Note: For the purposes of this Term Sheet, we have assumed that the Managers
will be based in the United Kingdom, Germany, Bermuda or Benelux. Structuring
may change subject to tax and regulatory considerations.
2 Note: Capital structure and voting/governance rights of the Company to be
confirmed following confirmation of both the Company’s jurisdiction of
incorporation and its legal form.




AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


Hurdles:
Subject to meeting certain vesting requirements as set out below, internal rate
of return (“IRR”) and multiple on invested capital (“MOIC”) hurdles on the
amounts invested into AGER by class A holders and class B holders of AGER, the
Company shall be eligible to receive distributions in an amount up to 7.5% of
the profits made by AGER, as follows:
(i)    if the investors in AGER realise, on their total capital invested in
AGER, a MOIC of at least 1x, the Company shall be entitled to receive an amount
equal to 2.5% of the profits made by AGER; plus
(ii)    if the investors in AGER realise, on their total capital invested in
AGER:
a.    both (a) a 17.5% IRR and (b) a MOIC of at least 1.75x, the Company shall
be entitled to receive an amount equal to 2.5% of the profits made by AGER; or
b.    both (a) a 22.5% IRR and (b) a MOIC of at least 2.25x, the Company will be
entitled to receive an amount equal to 5% of the profits made by AGER.
Distributions:
All distributions shall be paid to the holders of Class B Shares in the Company
pro rata, based on the number of Class B Shares held by each such holder.
Vesting:
Each Manager's Class B Shares will vest over a 5 year period beginning on the
later of (i) the investment date, and (ii) the date upon which he or she
commenced employment with (or otherwise became engaged to provide services to)
the AGER Group (the "Commencement Date").
Each Manager's Class B Shares will vest in 5 equal tranches on each of the
first, second, third, fourth and fifth anniversaries of the Commencement Date.
 
In the event of a Change of Control for cash consideration, each Manager’s
vesting percentage shall be deemed to be 100%.
All vesting of any Manager's Class B Shares will cease immediately following the
date upon which notice of termination of such Manager's employment/engagement is
given (whether by the AGER Group or by such Manager), and the Manager’s Class B
Shares shall be subject to a call option.



AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


Call Option:
In the event that a Manager's employment or engagement (including re their
position as a director or officer) (directly or indirectly) is terminated, for a
period of 180 days thereafter such Manager's Class B Shares may be repurchased,
redeemed, cancelled, and/or acquired by a designee of the Company upon the terms
set out below (the "Call Option").
(i) Good Leaver - If a Manager is deemed a Good Leaver, the Company or its
designee(s) (including but not limited to the AGER Group), shall be entitled
(but not obligated) to repurchase, redeem, cancel and/or acquire (a) the vested
portion of such Manager's Class B Shares at a price equal to their Fair Market
Value, and (b) the unvested portion of such Manager's Class B Shares at a price
equal to the lesser of the original subscription cost and their Fair Market
Value.
(ii) Bad Leaver - If a Manager is deemed a Bad Leaver, the Company or its
designee(s) (including but not limited to the AGER Group), shall be entitled
(but not obligated) to repurchase, redeem and/or cancel all of such Manager's
Class B Shares at a price equal to the lesser of the original subscription cost
and their Fair Market Value.
Leaver Terms:
"Bad Leaver" shall mean a Manager who (i) resigns or terminates their employment
or engagement (directly or indirectly) with the AGER Group without Good Reason,
other than as a Good Leaver, or (ii) is dismissed or removed from service for
Cause.
"Good Leaver" shall mean a Manager who:
(i)    dies;
(ii)    becomes permanently disabled;
(iii)    has his/her engagement terminated by the AGER Group or any affiliate
thereof for reasons other than Cause such that he or she is not engaged by the
AGER Group or any affiliate thereof; or
(iv)    is qualified as a Good Leaver by the board of [AGER / the Company]
acting in its entire discretion on a case-by-case basis and without creating any
precedent.



AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


 
"Good Reason" shall mean voluntary resignation by the Manager after any of the
following actions are taken by the AGER Group without the Manager’s consent: (i)
a material reduction of greater than [10%] on the Manager's base salary, or (ii)
a material reduction in the Manager’s duties or responsibilities in breach of
applicable law; provided, however, that none of the events described in the
foregoing clauses (i) or (ii) shall constitute good reason unless (A) the
Manager has notified the AGER Group in writing describing the events which
constitute good reason within forty-five (45) days following the initial
existence of the condition, (B) the AGER Group fails to cure such events within
sixty (60) days after its receipt of such written notice and (C) the Manager
actually terminates his or her engagement with the AGER Group within ninety (90)
days following the end of such cure period.
"Cause" shall mean:
(i)    the Manager’s commission of a criminal offence which can be sanctioned by
imprisonment or a wilful and material act of dishonesty;
(ii)    failure to devote sufficient time and attention to the performance of
the Manager’s duties;
(iii)    the Manager’s dismissal, removal or non-renewal for gross negligence or
wilful misconduct;
(iv)    the Manager’s suspension or other disciplinary action against the
Manager by an applicable regulatory authority; or
(v)    material breach by the Manager of or failure to perform his/her
obligations under any agreement entered into between the Manager and AGER (or
any affiliate thereof), and/or any by-laws, policies or procedures of AGER (or
any affiliate thereof), or material breach by the Manager of any legal duty to
AGER (or any affiliate thereof), or material failure by the Manager to follow
the lawful and proper instructions of the board of the Company, another
supervisory or management board of AGER (or any affiliate thereof), or any
material failure by the Manager to cooperate in any audit or investigation of
AGER (or any affiliate thereof), in each case after written notice of the breach
or of the failure that has not been remedied within 30 days from the date of
receipt of notice by the Manager (to the extent remedy is reasonably possible),
in each case, as determined by the board of [AGER / the Company] in its sole
discretion.



AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


Transfers:
No direct or indirect transfers by any Manager permitted, without the consent of
the board of [AGER / the Company], excluding customary permitted transfers to
privileged relations, family trusts and in the case of corporate entities, to
affiliates.
Any transferee must enter into a deed of adherence to the SHA (as defined
below).
Liquidity:
AGER / the board of the Company will make all decisions concerning the form and
timing of liquidity events for the Company.
Tag-Along/ Drag-Along:
Each Manager will be entitled to participate pro rata in any Drag-Along sale or
transfer of securities in the Company, on the basis of each Manager’s
shareholding in the Company (and with any proceeds allocated on the basis of a
hypothetical liquidation of Company). Managers will also be entitled to exercise
customary Tag-Along rights, provided that a simple majority of Managers have
elected to exercise such Tag-Along rights.
Public Sale / Solvent Reorganization:
AGER / the board of the Company may undertake a Public Sale (e.g., initial
public offering) or a Solvent Reorganization (e.g., merger, consolidation,
recapitalization, transfer of assets or securities, liquidation, exchange of
securities, conversion of entity, formation of new entity, etc.) without the
consent of any Manager. In such case, each Manager shall be required to
cooperate and take all actions reasonably required to effect such a Public Sale
or Solvent Reorganization, provided that its respective pro rata equity
interests relative to the Company and AGER are not adversely affected and in the
case of a Solvent Reorganization, its rights under the equity documents are
materially preserved.
Exit:
Each Manager shall fully co-operate with the board of the Company / the AGER
Group upon an exit. Each Manager shall take all reasonable actions requested by
the board of the Company / the AGER Group in connection with such exit.
Restrictive Covenants:
The Equity Documents (as defined below) will contain certain standard
restrictive covenants with respect to the Managers, including non-solicit and
confidentiality provisions.
Tax:
Management will acquire their Class B Shares at fair market value, which will be
supported by a valuation based on the anticipated economics of the Class B
Shares including any relevant ‘option value’ for UK, German, and any other
relevant jurisdiction’s tax purposes.



AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


 
The Managers will be responsible for any taxes (including social security
charges) incurred by the Company, their employer company or any other relevant
entity in connection with their participation in the Class B Shares (whether the
issuance thereof or receipt of proceeds thereon) or otherwise in connection with
the Equity Documents (as defined below) and shall enter into a tax indemnity on
customary terms to this effect.  Management will also be required to enter into
customary tax elections in any relevant jurisdiction (including, but not limited
to, section 431 elections in the UK) as requested by any relevant company.
The Managers will not be entitled to rely upon any advice or opinions received
by the Company or AGER from their tax, financial and legal advisors in
connection with the structuring of the MEP. Accordingly, in evaluating the MEP,
the Managers should obtain and rely upon the advice of their own independent
tax, financial and legal advisors.
Equity Terms:
The terms set out in this Term Sheet will be reflected in a securityholders’
agreement (the "SHA") and a related subscription agreement (together with the
SHA, the “Equity Documents”).
The organizational documents of the Company and its relevant subsidiaries will
be “vanilla” in form and will reflect (or will be revised to reflect), to the
fullest extent permitted by law, the terms of the SHA. In all events, the SHA
will govern in the event of any conflict or inconsistency. Each Manager will
agree to take all action in its power and authority to act in accordance with
the terms of the SHA so as to ensure that the provisions of the SHA will be
given full force and effect, subject to applicable laws.
Transaction Conduct:
 
Expenses:
Save as set out herein, each party shall bear its own fees, costs and expenses
in connection with the negotiation of this Term Sheet and the arrangements
contemplated herein.
Confidentiality:
Each of the Manager, AGER and the Company acknowledges and agrees that this Term
Sheet shall be treated as confidential.
Non-binding effect:
It is understood that while this Term Sheet constitutes a summary of the current
intentions of the parties with respect to the potential investment in the
Company, this Term Sheet is not intended to, and does not, (a) constitute a
legally binding agreement; or (b) contain all matters upon which agreement must
be reached with respect to matters to be included in the SHA.
Governing Law and Jurisdiction
Any binding agreement between AGER, the Company and the Manager will be governed
by, and construed in accordance with, the laws of England.



AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 




THIS TERM SHEET IS FOR DISCUSSION PURPOSES ONLY AND SHOULD NOT BE CONSTRUED AS
PROVIDING SPECIFIC LEGAL OR TAX ADVICE FOR ANY JURISDICTION. THE SUBSCRIPTION TO
THE SHARES OF THE COMPANY SHALL TAKE PLACE THROUGH EXECUTION OF A DEED OF
SUBSCRIPTION AND ADHERENCE BY THE MANAGERS TO THE SECURITYHOLDERS' AGREEMENT
APPLICABLE TO THE COMPANY.


AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------






EXHIBIT E

SUMMARY OF ADDITIONAL TERMS FOR INVESTMENT BY ADDITIONAL INVESTORS
[To be provided.]




AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------






SUMMARY OF ADDITIONAL TERMS FOR INVESTMENT
BY INVESTOR A


We refer to the “AGER Bermuda Holding Ltd. Summary of Terms of Proposed Private
Offering And Principal Transaction Documents” posted in the Intralinks data room
(the “Data Room”) for Project Craft (the “AGER Term Sheet”). This summary of
additional terms (this “Term Sheet”) is based on the AGER Term Sheet and sets
out certain additional terms with respect to a potential investment by the
Investor A in AGER Bermuda Holding Ltd. (“AGER”). Capitalized terms used in this
Term Sheet shall have the meaning ascribed to them in the AGER Term Sheet,
unless otherwise defined herein.
This Term Sheet is intended for discussion purposes only and does not bind
Investor A, Athene Holding Ltd. (“AHL”), AGER or any other person in any way.
The transaction described in this Term Sheet (the “Proposed Transaction”) is
subject to signing of the final and binding contracts by the applicable parties
thereto.
The existence of and the terms contained in this Term Sheet as well as any
discussions regarding the Proposed Transaction are subject to the
Confidentiality Agreements entered into between AGER and its Affiliates (as
defined therein) and each investor in AGER, including the Investor A, and shall
be kept strictly confidential by all parties except to the extent permitted by
the Confidentiality Agreements.
The Investor A investment
§   EUR 250 million
§   Investment shall be made alongside third party investors in Class A common
shares.
§    Voting cap of 9.9% for Class A common shares.
§    After the expiration of the Commitment Draw Period, Investor A has the
right to require AGER to acquire all of Investor A’s shares in AGER for a total
purchase price of EUR 1.00.
AGER Capital Calls
¤   AGER shall make capital calls as set forth in section 2.12 of the AGER
Shareholders Agreement posted in the Data Room
Board representation
§   Investor A shall have the right to nominate one out of the nine members of
the AGER Board.
§   The Investor A representative on the AGER Board shall be an active or
retired senior manager of Investor A.
§   Investor A’s nomination right shall remain in place for as long as Investor
A holds 7.5% or more of the AGER Equity.



AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


Representation on AGER board committees
¤   The Director nominated by Investor A shall (i) be a member of the
Transaction Committee and (ii) have observer status on the Conflicts Committee.
Profits Interest on the Investor A investment
¤   Apollo and/or AHL, as applicable, shall fully waive the Profits Interest
with respect to Investor A’s investment in AGER, i.e. Investor A will
participate in the Profits Interest pro rata to its initial investment in AGER
Equity.
Profits Interest on third parties’ investment
§   In addition to Apollo and/or AHL, as applicable, fully waiving the Profits
Interest with respect to Investor A’s investment, Apollo shall share with
Investor A 12.5% of the remaining Profits Interest on the investment of third
parties, i.e. after the make-whole of Apollo, AHL and Investor A.
§   In calculating the remaining Profits Interest, only the make-whole of
Apollo, AHL and Investor A shall be considered and any make-whole granted to
other third party investors shall not reduce Investor A’s 12.5% share.



AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


Right of first offer for asset management mandates
§   For as long as Investor A holds 7.5% or more of the AGER Equity, and subject
to the other limitations set forth below, AGER/AAME shall offer Investor A a
right of first offer for all sub-advisory asset management mandates under the
IAA with respect to Approved Investment Classes (as defined below) (“Asset
Management ROFO”).
§   An “Approved Investment Class” shall mean investment-grade fixed income
securities, asset classes that Apollo, AAM or AAME are not managing and any
other asset class that AGER, AAME and Investor A may agree upon from time to
time.
§   Any engagement of Investor A is subject to Investor A providing competitive
services and fees. Fees for any engagement must be approved by the Conflicts
Committee.
§   With respect to any asset management mandate to which the Asset Management
ROFO applies, and for which Investor A has declined to provide services or is
not selected to provide services, Investor A shall have the right to match the
terms of the most competitive bidder for up to 50% of such asset management
mandate, provided that the assets under management subject to such mandate are
not less than EUR 200 million and the selection of Investor A for such asset
management mandate shall be subject to the terms of the preceding paragraph.
§   Best efforts to work with the ALV board to transfer any already existing
Investment Grade mandates to an investment manager affiliate of Investor A
within 6 months after the effective date of the agreement between AGER/AAME and
Investor A.
§    AGER/AAME shall have the right to withdraw the mandate if Investor A’s
performance is in the lowest quartile of a peer group (to be further defined)
for more than 12 consecutive months and remediation measures did not succeed



AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


Preferred transaction involvement of Investor A
§   AGER, Apollo and Investor A shall enter into an agreement governing the
“Preferred Transaction Involvement” of the parties as described below, which
will apply for so long as Investor A holds 7.5% or more of the AGER Equity.
§   Investor A has an interest in the acquisition of property and casualty
(“P&C”) businesses as well as P&C and life/health distribution, whereas AGER
will primarily target life insurance books of businesses.
§   The Preferred Transaction Involvement shall relate to acquisitions (whether
of a company or a block of business) by AGER in the member states of the
European Union (excluding the U.K.) and Switzerland (each a “Potential AGER
Transaction”).
§   Regular (at least quarterly) update meetings will be held with Investor A by
AGER to share and discuss Potential AGER Acquisition opportunities with Investor
A.
§    AGER shall inform and provide timely details to Investor A of any planned
acquisitions that fall within the Preferred Transaction Involvement.
§   In connection with any Potential AGER Acquisition, AGER will be precluded
from partnering with a third party (including any Apollo Fund entity) unless
AGER has provided Investor A with the exclusive opportunity to discuss, and to
agree on terms for, partnering with AGER on the Potential AGER Acquisition.
However, AGER is free to speak to and pursue the Potential AGER Acquisition with
a third party (including any Apollo Fund entity) or alone, if a combined
approach is not pursued because:
(i) Investor A has declined such opportunity affirmatively; or
(ii) AGER and Investor A have not agreed on terms for the Potential AGER
Acquisition within a reasonable period of time.
§   In case AGER and Investor A agree to jointly approach a potential M&A target
within the scope of the Preferred Transaction Involvement, AGER and Investor A
agree to the following procedure:
o Both AGER and Investor A shall value separately the part of the target
business each party plans to acquire; the sum-of-parts of AGER’s valuation and
Investor A’s valuation will then form the maximum total price to be offered for
the target business
o Investor A is not obliged to front any transaction for AGER.
§   The Preferred Transaction Involvement will restrict Apollo from setting up
or acquiring any alternative life insurance acquisition vehicle for transacting
business in the member states of the European Union (including the U.K.) and
Switzerland besides AGER and AHL; provided that Apollo shall remain free to (i)
remain invested in Apollo’s existing insurance businesses as long as they do not
compete with AGER, and (ii) acquire or invest in targets that do not pursue
essentially the same business model as AGER by operating predominantly as
run-off life and annuity insurance businesses.
§   In case the combined approach will not be pursued by AGER and Investor A
with respect to a Potential AGER Acquisition, both AGER and Investor A are free
to speak to other potential partners or to bid alone.
§   All discussions and negotiations shall be in good faith of a long-term
partnership; it is the parties’ understanding that the commitments under the
Preferred Transaction Involvement shall not be circumvented in any way, for
instance by activities of related parties.
§   Subject to the restrictions above, the Preferred Transaction Involvement
will not limit or otherwise apply to Apollo.
§    Investor A shall be under no obligation to share, comment on, or provide
any details regarding, any planned or potential acquisition or disposal by
Investor A. Investor A shall at all times remain free to acquire or dispose
of any company without having to inform AGER or Apollo. However, in the good
faith of a long-term partnership, Investor A will, at its own full discretion,
reach out to AGER in case they intend to sell a company or block of business
that may be of interest for AGER to acquire.



AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


Right of first offer for mortality risk
§    For as long as Investor A holds 7.5% or more of the AGER Equity, AGER shall
offer Investor A a right of first offer for at least 40% of any mortality risk
that AGER chooses to sell or reinsure to a third-party (“Mortality ROFO”) with
the understanding that AGER will offer an equivalent right of first offer for
the other 60% of any mortality risk to Investor B.
§    If Investor B declines the offered mortality risk, the Mortality ROFO for
Investor A shall extend to 100% of AGER’s mortality risk to be sold or
reinsured.
§    With respect to any mortality risk to which the Mortality ROFO applies, and
which Investor A has declined to acquire or reinsure or which Investor A is not
selected to acquire or reinsure, Investor A shall have the right to match the
terms of the most competitive bidder for up to 50% of the mortality risk to
which the Mortality ROFO applied (i.e. 50% of 40% = 20%, or 50% of 100%, as the
case may be).
Exchange of knowledge
¤   As part of a long-term partnership, AGER and Investor A will cooperate
closely by exchanging knowledge and ideas on life back-book management and
identifying further areas of collaboration.
Exclusivity
§   AGER will not place more than 1% of the AGER Equity to any insurance
company, other than Investor A, Investor B and AHL without prior alignment with
Investor A.
§   The Asset Management ROFO and the Preferred Transaction Involvement are
granted exclusively to Investor A.





AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 




SUMMARY OF ADDITIONAL TERMS FOR INVESTMENT
BY INVESTOR B


We refer to the “AGER Bermuda Holding Ltd. Summary of Terms of Proposed Private
Offering And Principal Transaction Documents” posted in the Intralinks data room
for Project Craft (the “AGER Term Sheet”). This summary of additional terms
(this “Term Sheet”) is based on the AGER Term Sheet and sets out certain
additional terms with respect to a potential investment by Investor B in AGER
Bermuda Holding Ltd. (“AGER”). Capitalized terms used in this Term Sheet shall
have the meaning ascribed to them in the AGER Term Sheet, unless otherwise
defined herein.
This Term Sheet is intended for discussion purposes only and does not bind
Investor B, Athene Holding Ltd. (“AHL”), AGER or any other person in any way.
The transaction described in this Term Sheet (the “Proposed Transaction”) is
subject to signing of the final and binding contracts by the applicable parties
thereto.
The existence of and the terms contained in this Term Sheet as well as any
discussions regarding the Proposed Transaction are subject to the
Confidentiality Agreements entered into between AGER and its Affiliates (as
defined therein) and each investor in AGER, including Investor B, shall be kept
strictly confidential by all parties except to the extent permitted by the
Confidentiality Agreements.
Investor B investment
§   EUR 75 million
§   Investment shall be made alongside third party investors in Class A common
shares.
§    Voting cap of 9.9% for Class A common shares.
Right of first offer for mortality risk
§    For as long as Investor B holds 1.5% or more of the AGER Equity, AGER shall
offer Investor B a right of first offer for at least 60% of any mortality risk
that AGER chooses to sell or reinsure to a third-party (“Mortality ROFO”) with
the understanding that AGER will offer an equivalent right of first offer for
the other 40% of any mortality risk to Investor A.
§    If Investor A declines the offered mortality risk, the Mortality ROFO for
Investor B shall extend to 100% of AGER’s mortality risk to be sold or
reinsured.
Exchange of knowledge
¤   As part of a long-term partnership, AGER, AHL and Investor B will cooperate
closely by exchanging knowledge and ideas on life back-book management and
identifying further areas of collaboration.





AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------






EXHIBIT F

FEE AGREEMENT
See attached.


AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------






EXHIBIT G

AMENDED AND RESTATED SERVICES AGREEMENT
See attached.




AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------


 


Schedule A
Investor Disclosures
Name of Subscriber (Please print or type full legal name - do not abbreviate or
use all caps):
Apollo Principal Holdings IX, L.P.
Entity Type (as applicable):
Exempted limited partnership
Jurisdiction of organization of Subscriber:
Cayman Islands
Address:
9 West 57th Street
 
New York, New York 10019
Telephone:
(212) 515-3237 or (212) 822-0530
Facsimile:
N/A
Email:
jsuydam@apollolp.com; bkuesel@apollolp.com
Apollo Global Management, LLC:1
Not applicable
AP Alternative Assets, L.P.:1
Not applicable
Athene Holding Ltd.:1
Not applicable
 
 

1 Please describe any direct or indirect ownership in detail. If there is no
direct or indirect ownership, please write “None.”




AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 




Total Commitment:
EUR 125,000,000 plus the aggregate Fair Market
 
Value of all of the Apollo Class C-1 Shares as of
 
the Closing Date
Total B-1 Commitment:
EUR 125,000,000
Total Shares:
12,500,000 Class B-1 common shares and
All of the Apollo Class C-1 Shares2
Initial Shares:
One (1) Class B-1 common share and
All of the Apollo Class C-1 Shares2
Future Shares:
12,499,000 Class B-1 common shares
 
 

2 A number of Class C-1 common shares equal to: 10,000 minus (i) the number of
Class C-1 common shares subscribed for by Athene Holding Ltd. minus (ii) any
Class C-1 shares to be purchased by Investor A in accordance with the terms of
Exhibit E (the “Apollo Class C-1 Shares”).




AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 




Schedule 4.3(a)(i)
Subsidiaries


Subsidiary
Jurisdiction of Organization
Percentage of Equity Interests
Owned
Athene Deutschland Verwaltungs GmbH
Germany
100% of shares held
by the Company
Athene Deutschland Holding GmbH & Co. KG
Germany
100% of limited partnership interest held by the Company


(Athene Deutschland Verwaltungs GmbH is the general partner)
Athene Deutschland GmbH
Germany
100% of shares held
by Athene Deutschland Holding GmbH & Co. KG
Athene Lebensversicherung AG
Germany
100% of common stock owned
by Athene Deutschland GmbH
Athene Pensionskasse AG
Germany
100% of common stock owned
by Athene Deutschland GmbH
Athene Deutschland Anlagemanagement GmbH
Germany
100% of shares held
by Athene Deutschland GmbH
Athene Real Estate Management Company S.à r.l.
Luxembourg
93.6% of shares held by Athene Deutschland GmbH


5.6% of shares held by Delta Lloyd N.V.


0.8% of shares held by Athene Deutschland Holding GmbH & Co. KG
Elementae S.A.
Luxembourg
100% of common stock owned by Athene Real Estate Management Company S.à r.l.



AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 


Schedule 4.3(a)(ii)
Subsidiaries
Athene Real Estate Management Company S.à r.l. – see Schedule 4.3(a)(i).


AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

 




Schedule 4.3(c)
Subsidiaries
Athene Real Estate Management Company S.à r.l. Shareholders Agreement.
Domination Agreement, by and between Athene Lebensversicherung AG (“ALV”) and
Athene Deutschland GmbH (“AD GmbH”), dated October 1, 2015.
Profit and Loss Transfer Agreement, by and between ALV and AD GmbH, dated July
19, 2016.
Domination Agreement, by and between Athene Pensionskasse AG (“APK”) and AD
GmbH, dated October 1, 2015.
Profit and Loss Transfer Agreement, by and between APK and AD GmbH, dated July
19, 2016.
Domination and Profit and Loss Transfer Agreement, by and between Athene
Deutschland Anlagemanagement GmbH (“ADAG”) and AD GmbH, dated November 27, 2012.


AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------


 


Schedule 4.7
Consents
Each investor who subscribes, directly or indirectly, for 10% of more of the
Shares available in the Private Placement is required to file a change of
control notification with BaFin and the BMA.






AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------


 


Schedule 6.5
Related Party Insurance
None.


AGER BERMUDA HOLDING LTD. – SUBSCRIPTION AGREEMENT